 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.1 Page 1 of 79




 1 BOTTINI & BOTTINI, INC.
   Francis A. Bottini, Jr. (SBN 175783)
 2 Albert Y. Chang (SBN 296065)
   Anne Beste (SBN 326881)
 3 7817 Ivanhoe Avenue, Suite 102
   La Jolla, California 92037
 4 Telephone:  (858) 914‐2001
   Facsimile: (858) 914‐2002
 5
     Attorneys for Plaintiff Becky Kiger
 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
   BECKY KIGER, derivatively on                      '20CV1355 LAB MDD
                                            Case No. _______________
11
   behalf of QUALCOMM
12 INCORPORATED,                       VERIFIED SHAREHOLDER
13                          Plaintiff, DERIVATIVE COMPLAINT FOR:
14
                                         1. BREACH OF FIDUCIARY
               vs.                          DUTY;
15 STEVE MOLLENKOPF, MARK D.
                                         2. AIDING AND ABETTING
16 MCLAUGHLIN, MARK FIELDS,                 BREACH OF FIDUCIARY
17 BARBARA T. ALEXANDER,                    DUTY;
   FRANCISCO ROS, JEFFREY W.             3. ABUSE OF CONTROL;
18
   HENDERSON, ANN M.                     4. UNJUST ENRICHMENT;
19 LIVERMORE, HARISH MANWANI,               AND
20 JAMIE S. MILLER, CLARK T.             5. VIOLATION OF SECTION
21 RANDT, JR., IRENE B. ROSENFELD,          14(A) OF THE SECURITIES
   KORNELIS SMIT, ANTHONY J.                EXCHANGE ACT OF 1934.
22
   VINCIQUERRA, and DOES 1–30,
23
                         Defendants, DEMAND FOR JURY TRIAL
24
                     – and –
25
     QUALCOMM INCORPORATED,
26
                       Nominal Defendant.
27

28

     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.2 Page 2 of 79




 1                                                Table of Contents

 2 I.       INTRODUCTION ......................................................................................... 1
 3
     II.    NATURE AND SUMMARY OF THE ACTION ...................................... 6
 4
     III.   JURISDICTION AND VENUE ................................................................. 14
 5

 6 IV.      THE PARTIES ............................................................................................. 15
 7          A.       Plaintiff ............................................................................................... 15
 8
            B.       Nominal Defendant ......................................................................... 15
 9

10          C.       Executive Officer Defendant........................................................... 15

11          D.       Director Defendants ......................................................................... 15
12
            E.       Doe Defendants ................................................................................ 17
13
            F.       Unnamed Participants ..................................................................... 18
14

15 V.       RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL
16          DEFENDANTS ............................................................................................ 18

17          A.       Responsibilities of the Individual Defendants ............................ 18
18
            B.       Fiduciary Duties of the Individual Defendants ........................... 20
19
            C.       Breaches of Fiduciary Duties by the Individual Defendants..... 21
20

21          D.       Conspiracy, Aiding and Abetting, and Concerted Action ........ 21
22          E.       The Directors’ Roles and Committees at Qualcomm ................. 23
23
     VI.    SUBSTANTIVE ALLEGATIONS ............................................................. 24
24

25          A.       Qualcomm Has Repeatedly Falsely Represented That It
                     Has Made Substantial Progress Towards Diversity and
26
                     Inclusion in Its Workplace and on the Board............................... 25
27

28
                                                                 i
     SHAREHOLDER DERIVATIVE COMPLAINT
  Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.3 Page 3 of 79




 1           B.      The Compensation Committee at Qualcomm is
                     Responsible for the Company’s Diversity and Inclusion
 2
                     Efforts ................................................................................................. 28
 3
             C.      The Governance Committee is Responsible for
 4
                     Nominating Individuals to the Company’s Board ..................... 28
 5

 6
             D.      At All Relevant Times, the Individual Defendants Have
                     Had Actual Knowledge That, Contrary to Its Public
 7
                     Statements, Qualcomm Was Not Achieving Success With
 8                   Respect to Its Diversity and Inclusion Initiatives and That
 9                   Such Efforts Were Not Having a “Tangible Effect” on the
                     Lack of Diversity at Qualcomm ..................................................... 30
10

11           E.      False and Misleading 2019 and 2020 Proxy Statements
12                   Approved by the Director Defendants ......................................... 31

13           F.      Qualcomm’s Governance Committee Members Have
14                   Repeatedly Breached Their Fiduciary Duties to Ensure
                     Diversity on the Board..................................................................... 45
15

16           G.      The Director Defendants Breached Their Duties of Loyalty
                     and Good Faith by Failing to Ensure the Company’s
17
                     Compliance with Federal and State Laws Regarding
18
                     Diversity and Anti‐Discrimination ................................................ 51
19
             H.      The Director Defendants Have Breached Their Duties by
20
                     Continually Re‐Hiring PriceWaterhouseCoopers LLP as
21                   the Company’s Auditor, Despite Its Failure to Do Its Job ......... 53
22
             I.      The Unjust Compensation Awarded to Defendant
23                   Mollenkopf ........................................................................................ 54
24
     VII. THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES ........ 56
25

26 VIII. DEMAND FUTILITY ................................................................................. 57

27           A.      Demand on the Board is Excused as Futile .................................. 58
28
                                                                ii
     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.4 Page 4 of 79




 1         B.      Demand Is Excused Because a Majority of the Director
                   Defendants is Either Not Independent or is Conflicted
 2
                   Because These Defendants Face a Substantial Likelihood
 3                 of Liability Arising From Their Misconduct ................................ 60
 4
           C.      The Entire Board Faces a Substantial Likelihood of
 5                 Liability for Failure to Discharge Their Oversight
 6                 Obligations in Good Faith ............................................................... 62
 7
     IX.   CAUSES OF ACTION ................................................................................ 63
 8
     X.    PRAYER FOR RELIEF ............................................................................... 70
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        iii
     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.5 Page 5 of 79




 1        Plaintiff Becky Kiger (“Plaintiff”) submits this Verified Shareholder
 2 Derivative Complaint against certain directors and officers of nominal

 3 defendants Qualcomm Incorporated (“Qualcomm” or the “Company”) for,

 4 inter alia, violations of the Securities Exchange Act of 1934 (“Exchange Act”)

 5 and breaches of fiduciary duties. In support of these claims, Plaintiff alleges

 6 the following upon (1) personal knowledge with respect to the matters

 7 pertaining to herself; and (2) information and belief with respect to all other

 8 matters, based upon the investigations undertaken by her counsel, which

 9 include a review of Qualcomm’s legal and regulatory filings, press releases,

10 analyst reports, and media reports about the Company. Plaintiff believes

11 that substantial additional evidentiary support will exist for the allegations

12 set forth below after a reasonable opportunity for discovery.

13 I.     INTRODUCTION
14        “We are a country suffering from racial inequality. And we
15        want the inequality and suffering to end. Enough people agree
          with these points that this issue has become a matter that will
16
          impact every corporation doing business in this country.
17        Companies that are capable of understanding their roles in
18        taking effective action to end inequality will benefit
19        operationally and reputationally; those that refuse to
          acknowledge their exposure to this massive problem or that are
20
          incapable of swift and effective action will struggle to maintain
21        their competitive positions as employers and with consumers.”1
22
          1 See John Streur, “More engagement needed to get companies to
23
   address racial inequality risks and issues,” Calvert Research and
24 Management,             June     19,        2020,        available      at
   https://www.calvert.com/impact.php?post=more‐engagement‐needed‐to‐
25 get‐companies‐to‐address‐racial‐inequality‐risks‐and‐issues‐&sku=35910,
   last visited June 29, 2020.
26

27

28
                                          1
     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.6 Page 6 of 79




 1        “Diversity shouldn’t be encouraged, it should be demanded as a
          critical business imperative.”2
 2
          1.      Despite the statement of Qualcomm’s Chief Diversity Officer
 3
     that diversity and inclusion “should be demanded,” Qualcomm has failed
 4
     to create any diversity at the very top of the Company — the Board of
 5
     Directors (the “Board”). The Qualcomm Board has lacked diversity at all
 6
     relevant times, and is one of the few remaining publicly‐traded companies
 7
     without a single African American director.
 8
          2.      Back in the 1960s, almost every corporate board looked like the
 9
     following:
10

11

12

13

14

15

16

17

18

19

20

21
          Board of directors attend a meeting in 1960. CENTRAL PRESS GETTY.
22

23
          2   Vicki Mealer‐Burke, Qualcomm’s Chief Diversity Officer. See Diana
24 Goovaerts, “Q&A: Qualcomm pushes diversity for business boost,” Mobile
     World         Live,       Mar.       12,       2020,       available        at
25 https://www.mobileworldlive.com/featured‐content/top‐three/qa‐
     qualcomm‐pushes‐diversity‐for‐business‐boost/, last visited July 3, 2020.
26

27

28
                                           2
     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.7 Page 7 of 79




 1        3.     While most of corporate America has made substantial
 2 progress in diversification since the 1960s, Qualcomm still does not have a

 3 single African American on its Board.       The following are the current
 4 members of the Board:

 5
     Mark D. McLaughlin           Mark Fields          Jeffrey W. Henderson
 6   Chairman of the Board       Member of Audit           Chair of Audit
          of Directors             Committee,                Committee,
 7                                  Director                  Director
 8

 9

10

11

12

13

14

15

16  Ann M. Livermore            Harish Manwani            Jamie S. Miller
   Member of Governance         Member of HR and          Member of Audit
17     Committee,                Compensation               Committee,
        Director                  Committee,                 Director
18                                  Director
19

20

21

22

23

24

25

26

27

28
                                        3
     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.8 Page 8 of 79




 1

 2     Clark T. Randt, Jr.      Irene B. Rosenfeld        Kornelis Smit
      Chair of Governance         Chair of HR and      Member of Governance
 3        Committee,               Compensation        Committee & HR and
            Director                Committee,            Compensation
 4                                    Director             Committee,
                                                            Director
 5

 6

 7

 8

 9

10

11

12 Anthony J. Vinciquerra

13
        Member of Audit
          Committee,
14
           Director

15

16

17

18

19

20

21
          4.    At Qualcomm, it is not just the Board that lacks any African
22
     American individuals; there are no African Americans among the
23
     Company’s executive officers:
24

25

26

27

28
                                        4
     SHAREHOLDER DERIVATIVE COMPLAINT
 Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.9 Page 9 of 79




 1

 2   Steve Mollenkopf       Cristiano R. Amon               Brian Modoff
   Chief Executive Officer, President, Qualcomm             Executive Vice
 3       Qualcomm                 Incorporated          President, Strategy and
        Incorporated                                      M&A, Qualcomm
 4                                                           Incorporated
 5

 6

 7

 8

 9

10

11

12
       Akash Palkhiwala             Alex Rogers          Donald J. Rosenberg
13      Executive Vice            Executive Vice            Executive Vice
       President & Chief      President and President     President, General
14     Financial Officer,     Qualcomm Technology       Counsel and Corporate
       Qualcomm                      Licensing                Secretary
15     Incorporated

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.10 Page 10 of 79




 1        Heather Ace          James H. Thompson
         Executive Vice           Executive Vice
 2     President, Human       President, Engineering
      Resources, Qualcomm           Qualcomm
 3        Incorporated         Technologies, Inc. &
                                 Chief Technology
 4                                    Officer
 5

 6

 7

 8

 9

10

11
     II.   NATURE AND SUMMARY OF THE ACTION
12         5.   Qualcomm’s Directors, wishing to avoid public backlash, have
13 repeatedly made misrepresentations in the Company’s public statements by

14 claiming to have a policy of “demanding” diversity and inclusion at the

15 Company.

16         6.   In reality, though, Qualcomm’s Board and senior executive
17 officers remain devoid of Blacks and other minorities.

18         7.   Even Qualcomm’s Chief Diversity Officer, Vicki Mealer‐Burke,
19 is white:

20

21

22

23

24

25

26

27

28
                                         6
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.11 Page 11 of 79




 1        8.    Ms. Mealer‐Burke, like her employer Qualcomm, likes to offer
 2 platitudes as a way of trying to create a veneer of “commitment” to

 3 diversity:

 4        “I recently heard a great way to sum it up: the idea you don’t have is
 5        from the voice you haven’t heard.”3
 6        9.    This quote sounds clever, but rings hollow at Qualcomm: the
 7 voices with new ideas remain unheard since the Company’s workforce and

 8 Board remain conspicuously devoid of any meaningful percentage of Black

 9 and minority individuals.

10        10.   At Qualcomm, only 1.5% of the workforce is comprised of
11 African Americans, despite the fact that African Americans make up over

12 13% of the U.S. population:

13                                           2019       2018        2017
14        Black/African American             1.5%       1.4%        1.5%
15

16        11.   Moreover, as the chart above demonstrates, Qualcomm has
17 made no progress in increasing the hiring of African Americans since 2017 –

18 the percentage has remained flatlined at 1.5%, after dipping to 1.4% in 2018.

19        12.   Qualcomm has three times more Hispanic than Black workers,
20 which comprise 4.6% of its workforce.4

21        13.   In reality, Qualcomm has made no real efforts to promote
22 diversity on its Board and among its senior executives. Indeed, the word

23 “diversity” only appears three (3) times in Qualcomm’s 2019 Proxy

24
          3 Id.
25
          4 Source: Qualcomm 2019 Corporate Sustainability Report, at p. 39.
26

27

28
                                         7
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.12 Page 12 of 79




 1 Statement.

 2        14.   Qualcomm was recently called out for being among the 20
 3 largest companies in the United States without a single Black individual on

 4 its Board. See Kerri Anne Renzulli, “The 20 Largest U.S. Companies Without a

 5 Black Person on Their Board,” NEWSWEEK, June 17, 2020. “Companies need to

 6 be intentional about increasing the diversity of their executive leadership

 7 teams,” says Crystal Ashby, president and CEO of the Executive Leadership

 8 Council, an organization of black senior executives that works to increase

 9 inclusivity in business leadership. “The culture of an organization is

10 cultivated by its leaders.” Id.

11        15.   As one individual has aptly stated: “We’ve seen anemic
12 progress to date but this is a watershed moment that must spur private and

13 public boards into accelerated action,ʺ says Janet Foutty, executive chair of

14 the board for Deloitte, which has separately researched board diversity

15 among Fortune 500 companies.5

16        16.   But at Qualcomm, the problem has not just been a lack of
17 diversity, but also discrimination, and the discrimination has not been

18 isolated to that directed towards African Americans.          In July 2016,
19 Qualcomm was forced to pay $19.5 million to settle a class action lawsuit

20 which      alleged that Qualcomm systematically discriminated against
21 approximately 3,300 women by paying them less than men holding the

22 same or equivalent positions.        In addition to the monetary relief, the
23 settlement required Qualcomm to institute comprehensive programmatic

24
          5  See “Kerri Anne Renzulli, “The 20 Largest U.S. Companies Without a
25
     Black Person on Their Board,” NEWSWEEK, June 17, 2020.
26

27

28
                                           8
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.13 Page 13 of 79




 1 relief designed to ensure that female employees working, for example, in

 2 STEM and related positions, would have access to equal job opportunities at

 3 the Company.

 4           17.    However, four years after the settlement, in 2020 Qualcomm still
 5 received an “F” grade in gender pay equity. See “Gender Pay Equity Report: F

 6 Grades for Oracle, Qualcomm, Verizon, AT&T,” DATAQUEST, April 1, 2020.6

 7           18.    Moreover, despite settling the gender discrimination lawsuit,
 8 Qualcomm did not do anything to reform its practices with respect to hiring

 9 African Americans or ensuring that they have equal job opportunities.

10 Instead of making necessary changes, Qualcomm just continued to issue

11 platitudes about its supposedly strenuous efforts to increase diversity.

12           19.    Founded in 1985, Qualcomm today in 2020 has: (1) zero African‐
13 Americans or other minority representatives on its Board; and (2) zero

14 African‐Americans among its senior executive ranks.

15           20.    The Director Defendants named herein all signed each of
16 Qualcomm’s annual proxy statements.             With such signatures come an
17 obligation to ensure that the statements in the Proxy were true and accurate,

18 and to correct any misleading statements. They failed to do so.

19           21.    Qualcomm’s Directors have deceived stockholders and the
20 market by claiming to have concrete and specific “inclusion and diversity

21 programs that are measurable and produce actionable tasks.” In doing so,

22 the Directors have breached their duty of candor and have also violated the

23 federal securities laws.         Their conduct has also irreparably harmed
24
             6   Available at https://www.dqindia.com/gender‐pay‐equity‐report‐f‐
25 grades‐oracle‐qualcomm‐verizon‐att‐analog‐devices/, last visited July 13,
     2020.
26

27

28
                                             9
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.14 Page 14 of 79




 1 Qualcomm.       For those who care about diversity, inclusion, and honesty,
 2 those who do not adhere to these principles should be boycotted, especially

 3 if the perpetrator is one of the largest and most influential corporations in

 4 San Diego.

 5        22.   Moreover, greater diversity is in Qualcomm’s own interest.
 6 Studies show that greater board diversity is associated with increased

 7 profits. A McKinsey report found that companies with the most ethnically

 8 or culturally diverse boards worldwide were 43 percent more likely to

 9 experience higher profits.

10        23.   The shareholder derivative lawsuit has been the only judicial
11 mechanism for shareholders to hold directors accountable for engaging in

12 wrongdoing. Like the United States Supreme Court, California courts have

13 long recognized that derivative suits play an important role in corporate

14 governance where directors fail to do their jobs:

15              The derivative action is practically the only remedy for
          calling the management to account for its wrongs against the
16        corporation and to obtain restitution. Where a derivative suit is
          against outsiders for wrongs against the corporation the
17        directors can usually be expected to decide impartially on the
          advisability of suing. But the management cannot be expected to
18        sue themselves for their own misdeeds.
19 Pearce v. Super. Ct., 149 Cal. App. 3d 1058, 1065 (1983); see also Vega v. Jones,

20
     Day, Reavis & Pogue, 121 Cal. App. 4th 282, 297 (2004); accord Kamen v.

21
     Kemper Fin. Servs., 500 U.S. 90, 95 (1991) (quoting Cohen v. Beneficial Indus.

22
     Loan Corp., 337 U.S. 541, 548 (1949)). As the California Supreme Court

23
     recognized in Jones v. H. F. Ahmanson & Co., where, as here, the company’s

24
     board and management fail to perform their duties, stockholders have a

25
     “right” to bring derivative actions. See 1 Cal. 3d 93, 107 (1969). The courts

26
     of Delaware, Qualcomm’s state of incorporation, likewise acknowledge that

27
     derivative actions serve an important function: “The machinery of corporate

28
                                           10
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.15 Page 15 of 79




 1 democracy and the derivative suit are potent tools to redress the conduct of

 2 a torpid or unfaithful management.” Aronson v. Lewis, 473 A.2d 805, 811

 3 (Del. 1984), overruled in part on other grounds by Brehm v. Eisner, 746 A.2d 244

 4 (Del. 2000).

 5        24.     Plaintiff, derivatively on behalf of Qualcomm, seeks the
 6 following relief from the Director Defendants:

 7                (a)   Qualcomm should fire its Chief Diversity Officer and
 8        replace her with a person of color;
 9                (b) At least three of Qualcomm’s directors should immediately
10        resign prior to the Company’s annual meeting which is scheduled for
11        March 2021 and should request that the Company nominate three
12        new persons to serve in their stead, which applicants should include
13        two black persons and one other minority;
14                (c)   All Director Defendants named in this suit should return
15        all their 2020 compensation received from Qualcomm (including any
16        stock grants), and donate the money to an acceptable charity or
17        organization whose efforts include the advancement of blacks and
18        minorities in corporate America;
19                (d)   Qualcomm should agree to publish an annual Diversity
20        Report that contains particularized information about the hiring,
21        advancement, promotion, and pay equity of all minorities at
22        Qualcomm;
23                (e)   Qualcomm should create a $800 million fund to hire
24        blacks and minorities, promote minorities to more management
25        positions at the Company, establish and maintain a mentorship
26        program at Qualcomm for minorities that is committed to providing
27        the skills and mentorship necessary to succeed in corporate America;
28
                                          11
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.16 Page 16 of 79




 1              (f)   Qualcomm should require annual training of its entire
 2        Board and all Section 16 executive officers, which training should at a
 3        minimum focus on diversity, affirmative action, anti‐discrimination
 4        and anti‐harassment, and other relevant topics;
 5              (g)   Qualcomm should immediately set specific goals with
 6        respect to the number of blacks and minorities to hire at the Company
 7        over the next five years, and Qualcomm should adopt a revised
 8        executive compensation program that makes 30% of executives’
 9        compensation tied to the achievement of the diversity goals; and
10              (h)   Qualcomm should replace PricewaterhouseCoopers LLP
11        (“PWC”) as its auditor.       Qualcomm is one of PWC’s significant
12        customers, and PWC has served as Qualcomm’s auditor since the
13        Company was founded in 1985, giving rise to a cozy and clubby
14        relationship between PWC and Qualcomm which is not conducive to
15        effective auditing. The Company’s compliance with its stated policies
16        concerning the alleged commitment to diversity has been abysmal to
17        the point of being basically non‐existent. The very purpose of an
18        auditor is to assess the Company’s internal controls and determine if
19        they are functioning effectively. Rather than doing so, PWC has
20        wrongfully and consistently given Qualcomm’s internal controls a
21        clean bill of health and has failed to point out the obvious — that
22        Qualcomm lacks an effective system of internal controls to ensure that
23        the Company is not discriminating against minorities and is
24        complying with its stated goals and initiatives regarding the
25        promotion of diversity and the avoidance of discrimination and
26        harassment.
27        25.   The Individual Defendants’ misconduct has caused severe
28
                                          12
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.17 Page 17 of 79




 1 financial and reputational damage to Qualcomm Corporation.

 2         26.   While systematically underpaying minorities and women,
 3 Qualcomm’s CEO and executives have used the money saved to pay

 4 themselves unfathomable amounts. In 2018, Defendant Mollenkopf ranked

 5 #21 on the list of the 100 highest paid CEOs, with total compensation of

 6 $19,975,472.7     Qualcomm reported this figure in its 2019 Proxy, which
 7 stated:

 8               For fiscal 2018, our last completed fiscal year:
 9               • the annual compensation of our CEO, as reported in the
                   Summary Compensation Table included on page 54 of this
10
                   proxy statement, was $19,975,472;
11               • the annual total compensation of our median employee was
12                 $85,592; and
13
                 • the resulting ratio was 233 : 1.8

14
           27.   As set forth below, Defendants’ conduct constitutes bad faith
15
     and disloyal acts, giving rise to claims that fall outside the scope of the
16
     business judgment rule and outside of permissible indemnification by
17
     Qualcomm.      As a result, all members of the Board face a substantial
18
     likelihood of liability and any demand on them to bring this case would be
19
     a futile and useless act.
20
     ///
21
     ///
22

23

24         7
          See https://www.equilar.com/reports/63‐table‐highest‐paid‐ceos‐2019‐
25
   equilar‐100.html,  last visited July 7, 2020.
         8 See Qualcomm 2019 Proxy Statement at p. 56.
26

27

28
                                         13
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.18 Page 18 of 79




     III.     JURISDICTION AND VENUE
 1
              28.   This Court has subject matter jurisdiction over this action under
 2
     Article III of the U.S. Constitution and 28 U.S.C. § 1331 because of claims
 3
     arising under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a), and SEC
 4
     regulation 14a‐9 promulgated thereunder.            The Court has exclusive
 5
     jurisdiction under Section 27 of the Exchange Act, 15 U.S.C. § 78aa. The
 6
     Court has jurisdiction over the state‐law claims in accordance with 28 U.S.C.
 7
     § 1367.
 8
              29.   This Court also has subject matter jurisdiction over this action
 9
     under Article III of the U.S. Constitution and 28 U.S.C. § 1332 because
10
     Plaintiff and Defendants are citizens of different States and the amount in
11
     controversy exceeds the sum or value of $75,000, exclusive of interest and
12
     costs.
13
              30.   This Court has jurisdiction over Defendants. Each Defendant is
14
     either a resident of California or otherwise has sufficient contacts with
15
     California in order to render the exercise of jurisdiction by this Court over
16
     them permissible under traditional notions of fair play and substantial
17
     justice. Additionally, in connection with the misconduct alleged herein,
18
     Defendants, directly or indirectly, used the means and instrumentalities of
19
     interstate commerce, including the United States mails, interstate telephone
20
     communications, and the facilities of the national securities markets. The
21
     Court has jurisdiction over Qualcomm because Qualcomm is headquartered
22
     in San Diego, California and has substantial business operations in
23
     California.
24
              31.   Venue is proper in this District pursuant to Section 27 of the
25
     Exchange Act. Venue is also proper under 28 U.S.C. § 1391(b) because:
26
     (a) Qualcomm maintains its principal place of business in this District; and
27
     (b) many of the acts and conduct that constitute the violations of law
28
                                             14
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.19 Page 19 of 79




 1 complained of herein, including the preparation and dissemination to the

 2 public of materially false and misleading information, occurred in this

 3 District.

 4 IV.     THE PARTIES
 5         A.    Plaintiff
 6         32.   Plaintiff Becky Kiger is a current shareholder of Qualcomm, and
 7 has continuously held Qualcomm stock at all relevant times. Plaintiff is a

 8 citizen of Kansas.

 9         B.    Nominal Defendant
10         33.   Qualcomm Incorporated is a Delaware corporation with its
11 headquarters at 5775 Morehouse Drive, San Diego, California 92121.

12 Qualcomm is an American public multinational corporation that creates

13 intellectual property, semiconductors, software, and services related to

14 wireless technology.

15         C.    Executive Officer Defendant
16         34.   Defendant Steve Mollenkopf has served as chief executive
17 officer of Qualcomm Incorporated since 2014, and serves on the Company’s

18 Board. Before becoming CEO, Mollenkopf served as Qualcomm’s President

19 and Chief Operating Officer (“COO”). Prior to his role as President and

20 COO, Mollenkopf led the Company’s chipset business, overseeing the

21 launch of 4G technology. Mollenkopf lives in Rancho Santa Fe, which is part

22 of San Diego County.

23         D.    Director Defendants
24         35.   Defendant Mark D. McLaughlin has served as the Chairman of
25 the Board since August 2019 and as a director of the Company since July

26 2015.

27         36.   Defendant Mark Fields has served as a director since June 2018
28
                                         15
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.20 Page 20 of 79




 1 and currently is a member of Qualcomm’s Audit Committee.

 2        37.   Defendant Barbara T. Alexander was a director of Qualcomm
 3 from 2006 until approximately 2019. Alexander reviewed and approved the

 4 2019 Proxy and served as Chair of the Compensation Committee.

 5        38.   Defendant Francisco Ros was a director of Qualcomm from 2010
 6 until approximately 2019. Ros reviewed and approved the 2019 Proxy and

 7 served as a member of the Governance Committee.

 8        39.   Defendant Jeffrey W. Henderson has served as a director of the
 9 Company since January 2016. He currently serves as Chair of Qualcomm’s

10 Audit Committee. He served as Chairman of the Board from March 2018 to

11 August 2019.

12        40.   Defendant Ann M. Livermore has served as a director of the
13 Company since October 2016. She currently is a member of Qualcomm’s

14 Governance Committee.

15        41.   Defendant Harish Manwani has served as a director of the
16 Company since May 2014. He currently is a member of Qualcomm’s

17 Human Resources and the Compensation Committee. Manwani is a Senior

18 Operating Partner at Blackstone and in addition currently sits on the board

19 of directors of many companies, including Qualcomm, Gilead Sciences, Tata

20 Sons, Nielsen Holdings plc, Pearson plc, Whirlpool Corporation and The

21 Economic Development Board (EDB) of Singapore. He is also non‐Executive

22 Chairman of Hindustan Unilever Limited in India.

23        42.   Defendant Jamie S. Miller has served as a director of the
24 Company since May 2020. She is currently a member of Qualcomm’s Audit

25 Committee.

26        43.   Defendant Clark T. Randt, Jr. has served as a director of the
27 Company since October 2013. He currently is the Chairman of Qualcomm’s

28
                                        16
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.21 Page 21 of 79




 1 Governance Committee.

 2        44.   Defendant Irene B. Rosenfeld has served as a director since
 3 October 2018. She currently is Chairman of Qualcomm’s Human Resources

 4 and the Compensation Committee.

 5        45.   Defendant Kornelis Smit has served as a director since June
 6 2018. He currently is a member of Qualcomm’s Governance Committee,

 7 Human Resources, and the Compensation Committee.

 8        46.   Defendant Anthony J. Vinciquerra has served as a director since
 9 July 2015.   He currently is a member of Qualcomm’s Audit Committee.
10 Vinciquerra is also on the AFI Board of Trustees and currently serves as

11 Chairman and CEO of Sony Pictures.

12        47.   The defendant identified in paragraph 34 is referred to herein as
13 the   “Executive Officer Defendant.”        The Defendants identified in
14 paragraphs 35 through 46 are referred to herein as the “Director

15 Defendants.”     Collectively, all defendants are referred to herein as the
16 “Individual Defendants.”

17        E.    Doe Defendants
18        48.   Except as described herein, Plaintiff is ignorant of the true
19 names of defendants sued as Does 1 through 30, inclusive, and therefore,

20 Plaintiff sues these defendants by such fictitious names. Following further

21 investigation and discovery, Plaintiff will seek leave of this Court to amend

22 this Complaint to allege their true names and capacities when ascertained.

23 These fictitiously named defendants are Qualcomm officers, other members

24 of management, employees, and/or consultants or third parties who were

25 involved in the wrongdoing detailed herein. These defendants aided and

26 abetted, and participated with and/or conspired with the named defendants

27 in the wrongful acts and course of conduct or otherwise caused the

28
                                         17
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.22 Page 22 of 79




 1 damages and injuries claimed herein and are responsible in some manner

 2 for the acts, occurrences, and events alleged in this Complaint.

 3         F.    Unnamed Participants
 4         49.   Numerous individuals and entities participated actively during
 5 the course of and in furtherance of the wrongdoing described herein. The

 6 individuals and entities acted in concert by joint ventures and by acting as

 7 agents for principals, to advance the objectives of the scheme and to provide

 8 the scheme to benefit Defendants and themselves to the detriment of

 9 Qualcomm.

10 V.      RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL
           DEFENDANTS
11
           A.    Responsibilities of the Individual Defendants
12
           50.   Corporate officers and directors owe the highest fiduciary duties
13
     of care and loyalty to the corporation they serve.
14
           51.   Board Members and Executive Officers are held to the highest
15
     level of ethics and compliance with the law.
16
           52.   The Company’s Corporate Governance Principles state:
17
           The Board oversees the exercise of corporate powers and the
18         Company’s business affairs to ensure that they are managed to
           meet the Company’s stated goals and objectives. The Board
19         recognizes its responsibility to engage, and provide for the
           continuity of, executive management that possesses the
20         character, skills and experience required to attain the
           Company’s goals and to ensure that nominees for the Board of
21         Directors possess appropriate qualifications and reflect a
           reasonable diversity of backgrounds and perspectives. Board
22         members represent the collective interests of all stockholders of
           the Company and will act in good faith, with due care and in a
23         manner he or she reasonably believes to be in the best interests
           of the Company.
24

25
           53.   Qualcomm’s Corporate Governance Principles also state:

26
           Board Member Criteria
           The Governance Committee is responsible for reviewing the
27         appropriate skills and characteristics required of Board
           members in the context of prevailing business conditions and
28
                                           18
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.23 Page 23 of 79




          composition of the Board. The qualifications and criteria
 1        considered in the selection of director nominees have the
          objective of assembling a Board that brings to the Company a
 2        reasonable diversity and variety of backgrounds, perspectives,
          experience and skills derived from high quality business and
 3        professional experience, with the Governance Committee also
          giving consideration to candidates with appropriate non‐
 4        business backgrounds. . .
 5        As part of its efforts to create a diverse Board, including with
          respect to race, ethnicity and gender, the Governance Committee
 6        will include, and instruct any search firm it engages to include,
          women and racially/ethnically diverse candidates in the pool
 7        from which the Governance Committee selects director
          nominees.9
 8
          54.   The Board is responsible for oversight and compliance with the
 9 Company’s internal controls regarding diversity, anti‐discrimination, pay

10 equity, hiring and promotion.    As alleged herein, the Company’s Board of
11 Directors failed to act in good faith by failing to ensure compliance with

12 these policies and controls.    These policies existed on paper, but were
13 knowingly disregarded.

14        55.   The Board has obviously been aware at all relevant times that it
15 is all‐white and lacks diversity. The Board and the Executive Officers also

16 knew that diversity was lacking in the Company’s workforce.                The
17 Defendants’ knowledge of the problems is reflected by their efforts to

18 conceal the lack of diversity and discrimination.

19        56.   The Board knew the Company had policies in place on paper,
20 but they failed to give the policies any teeth or enforcement. The Board’s

21 conduct represented hypocrisy, bad faith, and disloyal conduct. The Board

22
          9See Qualcomm’s Corporate Governance Principles and Practices,
23
   available                                                              at
24 https://d1io3yog0oux5.cloudfront.net/_cf13d56813c1ec7af0aeb3f038c77a4e/q
   ualcomm/db/720/6495/file/QCOM_+MASTER+Corporate+Governance+Prin
25 ciples+and+Practices_Proposed+Updates_050320_Clean.pdf, last visited July
   13, 2020.
26

27

28
                                         19
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.24 Page 24 of 79




 1 had a duty to cause the Company to comply with the law and its own

 2 Corporate Governance Principles, and failed to do so.

 3        57.   The direct involvement of Qualcomm’s Board makes them
 4 interested in the outcome of this litigation because they face a substantial

 5 likelihood of liability. Demand is thus futile.

 6        B.    Fiduciary Duties of the Individual Defendants
 7        58.   By reason of their positions as officers and directors of the
 8 Company, each of the Individual Defendants owed and continue to owe

 9 Qualcomm and its shareholders fiduciary obligations of trust, loyalty, good

10 faith, and due care, and were and are required to use their utmost ability to

11 control and manage Qualcomm in a fair, just, honest, and equitable manner.

12 The Individual Defendants were and are required to act in furtherance of

13 the best interests of Qualcomm and not in furtherance of their personal

14 interest or benefit.

15        59.   To discharge their duties, the officers and directors of the
16 Company were required to exercise reasonable and prudent supervision

17 over the management, policies, practices, and controls of the affairs of the

18 Company. By virtue of such duties, the officers and directors of Qualcomm

19 were required to, among other things:

20              (a)   conduct the affairs of the Company in an efficient,
21        business‐like manner in compliance with all applicable laws, rules,
22        and regulations so as to make it possible to provide the highest
23        quality performance of its business, to avoid wasting the Company’s
24        assets, and to maximize the value of the Company’s stock; and
25              (b)   remain informed as to how Qualcomm conducted its
26        operations, and, upon receipt of notice or information of imprudent or
27        unsound conditions or practices, make reasonable inquiry in
28
                                          20
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.25 Page 25 of 79




 1        connection therewith, and take steps to correct such conditions or
 2        practices and make such disclosures as necessary to comply with
 3        applicable laws.
 4        C.    Breaches of Fiduciary Duties by the Individual Defendants
 5        60.   The conduct of the Individual Defendants complained of herein
 6 involves a knowing and culpable violation of their obligations as officers

 7 and directors of Qualcomm, the absence of good faith on their part, and a

 8 reckless disregard for their duties to the Company.

 9        61.   The Individual Defendants breached their duty of loyalty and
10 good faith by allowing defendants to cause, or by themselves causing, the

11 Company to cover up Qualcomm’s discrimination, and caused Qualcomm

12 to incur substantial damage.

13        62.   The Individual Defendants, because of their positions of control
14 and authority as officers and/or directors of Qualcomm, were able to and

15 did, directly or indirectly, exercise control over the wrongful acts

16 complained of herein. The Individual Defendants also failed to prevent the

17 other Individual Defendants from taking such improper actions.          As a
18 result, and in addition to the damage the Company has already incurred,

19 Qualcomm has expended, and will continue to expend, significant sums of

20 money.

21        D.    Conspiracy, Aiding and Abetting, and Concerted Action
22        63.   At all relevant times, Individual Defendants were agents of the
23 remaining Individual Defendants, and in doing the acts alleged herein,

24 were acting within the course of scope of such agency.       The Individual
25 Defendants ratified and/or authorized the wrongful acts of each of the other

26 Individual Defendants. The Individual Defendants, and each of them, are

27 individually sued as participants and as aiders and abettors in the improper

28
                                         21
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.26 Page 26 of 79




 1 acts, plans, schemes, and transactions that are the subject of this Complaint.

 2        64.   In committing the wrongful acts alleged herein, the Individual
 3 Defendants have pursued, or joined in the pursuit of, a common course of

 4 conduct, and have acted in concert with and conspired with one another in

 5 furtherance of the improper acts, plans, schemes, and transactions that are

 6 the subject of this Complaint. In addition to the wrongful conduct herein

 7 alleged as giving rise to primary liability, the Individual Defendants further

 8 aided and abetted and/or assisted each other in breaching their respective

 9 duties.

10        65.   The Individual Defendants engaged in a conspiracy, common
11 enterprise, and/or common course of conduct, by failing to maintain

12 adequate internal controls at the Company and covering up discrimination

13 at the Company.

14        66.   During all times relevant hereto, the Individual Defendants,
15 collectively and individually, initiated a course of conduct that was

16 designed to and did circumvent the internal controls at the Company and

17 caused the Company to cover up Qualcomm executives’ discrimination. In

18 furtherance of this plan, conspiracy, and course of conduct, the Individual

19 Defendants, collectively and individually, took the actions set forth herein.

20        67.   The purpose and effect of the Individual Defendants’
21 conspiracy, common enterprise, and/or common course of conduct was,

22 among other things, to disguise the Individual Defendants’ violations of

23 law, breaches of fiduciary duty, and waste of corporate assets, and to

24 conceal adverse information concerning the Company’s operations.

25        68.   The Individual Defendants accomplished their conspiracy,
26 common enterprise, and/or common course of conduct by intentionally

27 circumventing internal controls at the Company and causing the Company

28
                                          22
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.27 Page 27 of 79




 1 to cover up discrimination at the Company. Because the actions described

 2 herein occurred under the authority of the Board, each of the Individual

 3 Defendants was a direct, necessary, and substantial participant in the

 4 conspiracy, common enterprise, and/or common course of conduct

 5 complained of herein.

 6          69.        Each of the Individual Defendants aided and abetted and
 7 rendered substantial assistance in the wrongs complained of herein.                           In
 8 taking        such actions to substantially assist the commission of the
 9 wrongdoing complained of herein, each Individual Defendant acted with

10 knowledge of the primary wrongdoing, substantially assisted in the

11 accomplishment of that wrongdoing, and was aware of his or her overall

12 contribution to and furtherance of the wrongdoing.

13          E.         The Directors’ Roles and Committees at Qualcomm
14          70.        The following chart sets forth the directors of Qualcomm as set
15 forth in the Company’s most recent Proxy Statement and the committees on

16 which they serve:
                                                                       Committees
17                                                                 HR and
      Name                                               Audit   Compensation       Governance
18    Barbara T. Alexander                                          Chair
      Mark Fields                                         X
19    Jeffrey W. Henderson                               Chair

20    Ann M. Livermore                                                                  X

      Harish Manwani                                                  X
21    Mark D. McLaughlin*

      Steve Mollenkopf
22
      Clark T. Randt, Jr.                                                             Chair
23    Francisco Ros                                                                     X
      Irene B. Rosenfeld                                              X
24
      Kornelis "Neil" Smit                                X
25    Anthony J. Vinciquerra                              X

      Number of Committee Meetings Held in Fiscal 2019    9          11                 5
26

27

28
                                                           23
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.28 Page 28 of 79




     VI.   SUBSTANTIVE ALLEGATIONS
 1
           71.    Qualcomm’s Board enjoys the dubious distinction of being one
 2
     of only a handful of publicly‐traded companies in the United States with
 3
     zero Black individuals.
 4
           72.    The lack of diversity at the top at Qualcomm is significant. The
 5
     Board bears ultimate responsibility for ensuring the Company’s compliance
 6
     with federal and state laws prohibiting discrimination based on race,
 7
     gender, and other factors. Diversity in the workforce is a strong indication
 8
     of a lack of discrimination; conversely, a lack of diversity provides a strong
 9
     indication that discrimination is present.
10
           73.    The son of Qualcomm’s founder, who previously served as
11
     CEO, has acknowledged the Board’s ultimate responsibility to ensure the
12
     Company is managed in compliance with all applicable laws and in
13
     accordance with strict fiduciary duties:
14
          LEADING BY EXAMPLE
15        As a publicly held company, we are governed by a 12‐member
16        Board of Directors, which sets high standards for our executive
          leadership and all of our employees as it acts in the best interests
17
          of our stockholders. Our directors serve as prudent fiduciaries
18        and oversee our Company’s management. Board members are
19        expected at all times to act in accordance with our Code of
20        Ethics.10

21         74.    If the Qualcomm Board is vested with the responsibility of

22 “Leading by Example,” it has failed miserably at that role with respect to

23 diversity; the Board still, in 2020, lacks any Black or minority individuals.

24
           10    Statement by Paul E. Jacobs in Qualcomm’s 2011 Social
25 Responsibility Report, available at file:///C:/Users/fbottini/Downloads/2011‐
     qualcomm‐social‐responsibility‐report.pdf, last visited July 3, 2020.
26

27

28
                                           24
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.29 Page 29 of 79




 1        75.   Qualcomm’s own Chief Diversity Officer has stated that:
 2 “Diversity shouldn’t be encouraged, it should be demanded as a critical

 3 business imperative.”11

 4        A.    Qualcomm Has Repeatedly Falsely Represented That It Has
                Made Substantial Progress Towards Diversity and Inclusion
 5              in Its Workplace and on the Board
 6        76.   Qualcomm has repeatedly represented that it effectively
 7 promotes and achieves diversity and inclusion at the Company.           For
 8 example, the Company’s website states:

 9        Inclusion and Diversity
10        Qualcomm aims to build an inclusive environment where
          everyone feels like they’re part of the team.
11
          We further innovation and accelerate progress by fostering a
12        diverse workforce. We cultivate innovators who bring varying
          backgrounds, ideas, and points of views.
13
          We are committed to building a pipeline of diverse talent.
14        Qualcomm is present at many diversity conferences and partner
          with many universities and organizations dedicated to building
15        diversity and creating more opportunities for professional
          development and engagement. We proudly focus on developing
16        leaders and shaping future talent pools to help us meet the
          needs of our customers worldwide.12
17

18
          77.   The Individual Defendants have not only caused the Company
19
     to make vague statements about a “commitment” to diversity, but have
20
     approved false statements that Qualcomm has been successful in those
21

22        11Vicki Mealer‐Burke, Qualcomm’s Chief Diversity Officer. See Diana
   Goovaerts,
23 World
                “Q&A: Qualcomm pushes diversity for business boost,” Mobile
                  Live,     Mar.        12,        2020,        available    at
   https://www.mobileworldlive.com/featured‐content/top‐three/qa‐
24 qualcomm‐pushes‐diversity‐for‐business‐boost/, last visited July 3, 2020.
         12See https://www.qualcomm.com/company/corporate‐
25
   responsibility/our‐people/inclusion‐diversity, last visited July 3, 2020.
26

27

28
                                        25
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.30 Page 30 of 79




 1 efforts, which “are measurable and produce actionable tasks” and “are having a

 2 tangible effect”:

 3        We’re creating and implementing inclusion and diversity
          programs that are measurable and produce actionable tasks.
 4
          Qualcomm has a variety of initiatives to improve workplace
 5        diversity and inclusion, as seen below.
 6        We have a Diversity Task Force of senior vice presidents to
          review strategic programs and advise on best practices for
 7        driving diversity through collective data analysis. This task
          force also explores innovative hiring and retention best practices
 8        for implementation throughout our Company.
 9        We implement an Inclusion Awards program that uses a peer
          nomination process to recognize employees who demonstrate
10        our inclusion and diversity values on a daily basis.
11        We’re measuring and tracking our progress to ensure that our
          programs and policies around inclusion and diversity are
12        having a tangible effect.13
13

14        78.    The Company’s website also states:

15        We are committed to continuously building a pipeline of
          diverse talent.
16
          Qualcomm actively seeks and recruits diverse candidates for
17        positions at the company. Diverse teams, built around different
          perspectives, experiences and skill sets, fuel creativity and
18        innovation. We’re developing leaders and shaping future talent
          pools to help us meet the needs of our diverse customers
19        worldwide. This means we’re taking a broad approach to
          finding diverse candidates.14
20

21        79.    The Individual Defendants have also caused Qualcomm to
22 represent that the Company has taken active and concerted steps to recruit

23 African American individuals:

24
          13 Id. (emphasis in original).
25
          14 Id. (emphasis in original).
26

27

28
                                           26
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.31 Page 31 of 79




 1
          African Americans
 2
          Qualcomm supports engineering initiatives, such as
 3        hackathons, panel discussions, school visits, and mentoring,
          centered on African Americans. We collaborate with the
 4        National Society of Black Engineers and AfroTech to provide
          career development opportunities for our employees, create
 5        interest in employment opportunities at Qualcomm and identify
          and recruit talent.15
 6

 7
          80.   Defendant Mollenkopf, the CEO, has also repeatedly stated that
 8
     he prizes diversity and that the supposed diversity that exists at Qualcomm
 9
     makes the Company “a stronger, more effective company”:
10
          We believe the diversity of our employees makes us a stronger, more
11
          effective company.16
12
          81.   In the Company’s 2019 Corporate Responsibility Report,
13
     Defendant Mollenkopf also stated:
14
          We remain dedicated to driving long‐term growth and value for
15        all our stakeholders. As such, I signed onto the Business
          Roundtable Statement on the Purpose of a Corporation.
16        Becoming a signatory further demonstrates our commitment to
          good corporate citizenship and responsible innovation
17        wherever we do business. Moreover, our commitment to
          operating with the highest ethical standards, transparency and
18        integrity in key environmental, social and governance matters
          earned us an honored position on the 2019 Dow Jones
19        Sustainability North America Index — a benchmark of
          companies leading the way to a sustainable world.17
20
          82.   Qualcomm also states that:
21

22
          15
           Id.
23
          16
           Id.
24
         17Available                                                           at
25 https://www.qualcomm.com/media/documents/files/2019‐qualcomm‐
   sustainability‐report.pdf, last visited July 3, 2020.
26

27

28
                                         27
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.32 Page 32 of 79




 1        In 2019, we refreshed our inclusion and diversity training and
          rolled it out to our worldwide talent acquisition staff. This
 2        training provides tips, tools, platforms and techniques to help us
          identify a broader range of world‐class candidates, including
 3        underrepresented populations. . .
 4        We also revamped our strategy for participating in diversity
          and inclusion conferences to maximize the benefits that those
 5        critical events provide. We engage as a high‐level sponsor of
          professional conferences where we can reach technical talent in
 6        diverse communities and increased our senior leadership and
          hiring manager participation at these events.18
 7
          B.         The Compensation Committee at Qualcomm is Responsible
 8                   for the Company’s Diversity and Inclusion Efforts
 9        83.        At Qualcomm, the Directors sitting on the Compensation
10 Committee are responsible for the Company’s diversity and inclusion

11 initiatives. The 2019 Proxy stated:

12        The Compensation Committee. The Compensation Committee
          determines compensation levels for the Chief Executive Officer,
13        the other executive officers and directors, administers and
          approves stock offerings under our employee stock purchase
14        and long‐term incentive plans, reviews our employee
          compensation and talent management policies and practices,
15        administers our incentive recoupment policy, reviews our
          workforce management policies, programs and initiatives
16        focusing on diversity and inclusion, and reviews executive
          officer development and succession planning.
17

18
          84.        As the chart supra indicates, in 2019 and 2020 Qualcomm’s
19
     Compensation Committee was comprised of Defendants Alexander,
20
     Manwani, and Rosenfeld.
21
          C.         The Governance Committee is Responsible for Nominating
22                   Individuals to the Company’s Board
23        85.        In 2019 and 2020, Defendants Livermore, Randt, and Ros served
24 on Qualcomm’s Governance Committee.

25
          18   Id.
26

27

28
                                             28
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.33 Page 33 of 79




 1        86.      The Charter of the Governance Committee states that the
 2 Committee is responsible for the following duties, among others:

 3              ●     Review and approve the disclosures made by the
          Company in the Company’s proxy statement or other
 4        documents filed with the Securities and Exchange Commission
          with respect to matters of corporate governance, including
 5        qualifications of Board members.
 6               ●    Develop and implement annually a self‐evaluation
          of its own performance.
 7
               ●      Oversee the management of risks associated with the
 8        matters for which the Committee is responsible.
 9              ●     Consistent with the foregoing, take such actions as it
          deems necessary to encourage continuous improvement of, and
10        foster adherence to, the Company’s corporate governance
          policies, procedures and practices at all levels, and perform
11        other corporate governance oversight functions as requested by
          the Board.
12
          87.      At Qualcomm, the Governance Committee is responsible for
13
     nominating individuals to serve on Qualcomm’s Board, as stated in the 2019
14
   Proxy:
15
        [T]he Governance Committee evaluates and recommends
16      nominees, including stockholder nominees, for membership on
17      the Board and its committees.
18        85.      The Governance Committee states that its goal in nominating
19 individuals to serve on the Board is to attain a “diversity of perspectives”

20 but not any specific goals of ensuring adequate representation of Blacks or

21 minorities:

22        The Governance Committee’s goal is to assemble a board of directors
          that brings to us a diversity of perspectives and skills derived
23        from high quality business and professional experience. In
          doing so, the Governance Committee also considers nominees
24        with appropriate non‐business backgrounds.19
25
          19   See 2019 Proxy at p. 11.
26

27

28
                                          29
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.34 Page 34 of 79




 1        86.   With respect to the nominating process, the Governance
 2 Committee’s charter also states:

 3        Actively seek individuals qualified to become Board members
          and make recommendations to the Board regarding Board
 4        nominees, including an annual recommendation with respect to
          those individuals to be nominated for election at the Company’s
 5        annual meeting of stockholders. As part of this process the
          Committee shall consult with Board members, management and
 6        others to evaluate the knowledge and skills which should be
          considered in making nominations, including the knowledge
 7        and skills set forth in the Company’s Corporate Governance
          Principles and Practices.
 8
          87.   In reality, Qualcomm has made no real efforts to promote
 9
     diversity on its Board and among its senior executives. Indeed, in the 2019
10
     Proxy the word “diversity” only appears three (3) times.
11
          D.    At All Relevant Times, the Individual Defendants Have Had
12              Actual Knowledge That, Contrary to Its Public Statements,
                Qualcomm Was Not Achieving Success With Respect to Its
13              Diversity and Inclusion Initiatives and That Such Efforts
                Were Not Having a “Tangible Effect” on the Lack of Diversity
14              at Qualcomm
15        88.   Qualcomm, led by Steve Mollenkopf and the Board, has
16 consistently refused to appoint Black and minority individuals to its Board

17 and to management positions within the Company. The Company has been

18 criticized for its refusal to do so, but has persisted in its intransigence.

19        89.   And the lack of diversity at the top at Qualcomm has resulted in
20 economic discrimination. The pay of the Company’s CEO in 2018 was 233

21 times as high as the median pay of all other employees:

22        For fiscal 2018, our last completed fiscal year:
23     • the annual compensation of our CEO, as reported in the
         Summary Compensation Table included on page 54 of this
24       proxy statement, was $19,975,472;
25

26

27

28
                                            30
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.35 Page 35 of 79




 1     • the annual total compensation of our median employee was
         $85,592; and
 2
       • the resulting ratio was 233 : 1.20
 3

 4        90.     Instead of acknowledging the problem and demanding change,
 5 Qualcomm has instead issued false statements claiming success in

 6 achieving diversity and inclusion.

 7        E.      False and Misleading 2019 and 2020 Proxy Statements
                  Approved by the Director Defendants
 8
          91.     Notwithstanding their knowledge about Qualcomm’s failure to
 9
     promote and achieve diversity and its discriminatory hiring and promotion
10
     practices, the Director Defendants have caused Qualcomm to issue Proxy
11
     Statements that were materially misleading. The Company’s 2019 Proxy
12
     was filed with the SEC on January 24, 2019 and signed by Directors
13
     Mollenkopf,     Alexander,    Fields,    Livermore,   Henderson,   Manwani,
14
     McLaughlin, Randt, Ros, Rosenfeld, Smit, and Vinciquerra.
15
          92.     The Company’s 2020 Proxy Statement was filed with the SEC on
16
     January 23, 2020 and was approved by Defendants Mollenkopf, Fields,
17
     Henderson, Livermore, Manwani, McLaughlin, Randt, Rosenfeld, Smit, and
18
     Vinciquerra.
19
          93.     In the 2019 Proxy, the Directors represented that the goal of the
20
     Company’s Governance Committee was to assemble a diverse Board:
21

22        The Governance Committee’s goal is to assemble a board of
          directors that brings to us a diversity of perspectives and skills
23        derived from high quality business and professional experience.
          In doing so, the Governance Committee also considers nominees
24        with appropriate non‐business backgrounds.
25
          20   See Qualcomm 2019 Proxy Statement at p. 56.
26

27

28
                                             31
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.36 Page 36 of 79




 1        94.      In the 2020 Proxy Statement, the Company stated:
 2        The qualifications and criteria considered in the selection of
          director nominees have the objective of assembling a Board that
 3        brings to the Company a reasonable diversity and variety of
          backgrounds, perspectives, experience and skills derived from
 4        high quality business and professional experience, with the
          Governance Committee also giving consideration to candidates
 5        with appropriate non‐business backgrounds. As part of its
          efforts to create a diverse Board, including with respect to race,
 6        ethnicity and gender, the Governance Committee will include,
          and instruct any search firm it engages to include, women and
 7        racially/ethnically diverse candidates in the pool from which
          the Governance Committee selects director nominees.
 8
          95.      These statements in the 2019 and 2020 Proxy Statements were
 9
     highly misleading. By using the term “a board of directors that brings us a
10
     diversity of perspectives and skills,” the Proxy suggests that the
11
     Governance Committee has a goal of achieving diversity on the Board by
12
     seeking to achieve representation of diverse persons – i.e., Blacks and other
13
     minorities. In reality, however, the Governance Committee does not have a
14
     goal of increasing the racial diversity of applicants for Board seats and
15
     instead only has a goal of increasing diversity of skills among Board
16
     candidates.
17
          96.      Moreover, the representation that “the Governance Committee
18
     will include, and instruct any search firm it engages to include, women and
19
     racially/ethnically diverse candidates in the pool from which the
20
     Governance Committee selects director nominees” was misleading because
21
     it suggested that the Company was actively seeking to achieve racial and
22
     ethnic diversity in its Board membership.       Despite allegedly requiring
23
     racially and ethnically diverse candidates to be included in the director
24
     nominee pool, the fact remains that Qualcomm has no African Americans
25
     on its Board, and that no African American or other minority candidate has
26
     been elected to the Qualcomm Board in the last six years. The undisclosed
27
     truth therefore is that Qualcomm may have a policy of attempting to
28
                                           32
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.37 Page 37 of 79




 1 include racially and ethnically diverse candidates in its director nominee

 2 pool, but it either has no intention to actually nominate such persons to its

 3 Board or it engages in efforts to thwart the nomination of such persons and

 4 prefers non‐diverse applicants in the pool.

 5        97.   Indeed, elsewhere in the 2019 Proxy the Company lists the
 6 following factors that are considered by the Governance Committee when

 7 selecting Board applicants:

 8        In evaluating director nominees, the Governance Committee
          considers the following factors:
 9
       • The appropriate size of the Board;
10
       • Our needs with respect to the particular talents, experience and
11       diversity of our directors;
12     • The knowledge, skills and experience of nominees, including
         experience in technology, business, finance, administration or
13       public service, in light of prevailing business conditions and the
         knowledge, skills and experience already possessed by other
14       members of the Board;
15     • Familiarity with national and international business matters;
16     • Experience in political affairs;
17     • Experience with accounting rules and practices;
18     • Appreciation of the relationship of our business to the changing
         needs of society;
19
       • The nominee’s other commitments, including the other boards
20       on which the nominee serves; and
21     • The desire to balance the considerable benefit of continuity with
         the periodic injection of the fresh perspective provided by new
22       members.
23        98.   The 2020 Proxy listed almost identical factors as those
24 considered by Qualcomm when nominating director candidates:

25        In evaluating director nominees, the Governance Committee
          considers, among others, the following factors:
26
       • The appropriate size of the Board;
27

28
                                            33
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.38 Page 38 of 79




       • Our needs with respect to the particular talents, experience and
 1       diversity of our directors;
 2     • The knowledge, skills and experience of nominees, including
         experience in technology, business, finance, administration or
 3       public service, in light of prevailing business conditions and the
         knowledge, skills and experience already possessed by other
 4       members of the Board;
 5     • Familiarity with national and international business matters;
 6     • Experience in political affairs;
 7     • Experience with accounting rules and practices;
 8     • Appreciation of the relationship of our business to the changing
         needs of society;
 9
       • Board tenure, including the desire to balance the considerable
10       benefit of continuity with the periodic injection of the fresh
         perspectives provided by new members; and
11
       • The nominee’s other commitments, including the other boards
12       on which the nominee serves.
13        99.   As is evident, racial diversity is not among the relevant factors
14 which the Governance Committee lists as considerations in its decisions

15 with respect to Board nominees.

16        100. The Governance Committee at Qualcomm is responsible for
17 nominating     candidates to the Board.         The Company’s Corporate
18 Governance Principles state that:

19        As part of its efforts to create a diverse Board, including with
          respect to race, ethnicity and gender, the Governance Committee
20        will include, and instruct any search firm it engages to include,
          women and racially/ethnically diverse candidates in the pool
21        from which the Governance Committee selects director
          nominees.21
22
          21See Qualcomm’s Corporate Governance Principles and Practices,
23
   available                                                              at
24 https://d1io3yog0oux5.cloudfront.net/_cf13d56813c1ec7af0aeb3f038c77a4e/q
   ualcomm/db/720/6495/file/QCOM_+MASTER+Corporate+Governance+Prin
25 ciples+and+Practices_Proposed+Updates_050320_Clean.pdf, last visited July
   13, 2020.
26

27

28
                                            34
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.39 Page 39 of 79




 1        101. The 2019 Proxy contained information that was at odds with
 2 information in the Company’s Corporate Governance Principles. The 2019

 3 Proxy stated that the Governance Committee’s goal was to “assemble a

 4 board of directors that brings to us a diversity of perspectives and skills”

 5 whereas the Corporate Governance Principles claim that the Governance

 6 Committee “will include, and instruct any search firm it engages to include,

 7 women and racially/ethnically diverse candidates in the pool from which

 8 the Governance Committee selects director nominees.” In other words, the

 9 2019 Proxy stated that the goal of the Governance Committee is only

10 diversity of skills and perspectives, while the Governance Principles state

11 that racial and ethnic diversity is not only a goal but that the Committee

12 demands that racial and ethnic minorities be included in the pool of

13 potential Board candidates.

14        102. Due to these disparities and conflicts between the 2019 Proxy
15 and the Corporate Governance Principles, the Proxy Statements were

16 materially misleading.    And if Qualcomm’s answer is that there is no
17 conflict since the Company intended the term “diversity” in the 2019 Proxy

18 to include racial and ethnic diversity, such explanation is contrary to the

19 plain language in the 2019 Proxy, which contains no reference to ethnic and

20 racial diversity and only mentions the word diversity three (3) times.

21        103.   In addition, if the Governance Committee “instructs” the
22 search firms it employs to include racial and ethnic minorities in the pool

23 from which Board nominees are chosen, why are there no African

24 Americans on Qualcomm’s Board and why have no racial or ethnic

25 minorities been elected to the Qualcomm Board in the last at least six years?

26        104. At Qualcomm, one of the ways the Company has inhibited and
27 prevented diverse candidates from being nominated to serve on the Board

28
                                         35
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.40 Page 40 of 79




 1 is through restrictive and unreasonable provisions that place a high bar on

 2 shareholders’ ability to nominate candidates other than the incumbent

 3 directors. As admitted in the 2019 Proxy:

 4         Our Bylaws contain provisions that address the process
           (including required information and deadlines) by which a
 5         stockholder may nominate an individual to stand for election to
           the Board at our annual meeting of stockholders. In addition,
 6         the “proxy access” provisions of our Bylaws provide that, under
           certain circumstances, a stockholder or group of up to 20
 7         stockholders may seek to include director nominees in our proxy
           statement if such stockholder or group of stockholders own at
 8         least 3% of our outstanding common stock continuously for at
           least the previous three years. The number of stockholder
 9         nominees appearing in the proxy statement for our annual
           meeting cannot exceed 20% of the number of directors to be
10         elected. If 20% of the number of directors is not a whole number,
           the maximum number of stockholder nominees is rounded
11         down to the next whole number.22
12

13
           105. As this statement indicates, any         Qualcomm shareholder

14
     wanting to nominate a new individual to the Board – for example, an

15
     African American individual – has to own 3% of the Company’s stock, or

16
     alternatively somehow get in contact with and convince 19 other

17
     shareholders who collectively own 3% of the Company’s stock to agree to

18
     nominate the individual. The 2019 Proxy disclosed that “At the close of

19
     business on the Record Date, we had 1,210,199,813 shares of common stock

20
     outstanding and entitled to vote.” Thus, 3% of Qualcomm’s shares equates

21
     to 3,630,599 shares.

22
           106.      At Qualcomm’s current stock price of approximately $93.50, a

23
     shareholder would have to own $399,461,006 in Qualcomm stock in order to

24
     have the right to nominate an African American individual to Qualcomm’s

25
           22   See 2019 Proxy at p. 10.
26

27

28
                                            36
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.41 Page 41 of 79




 1 Board. No wonder there are no Blacks on Qualcomm’s Board.

 2        107. But the restrictions do not end there. In addition to having to
 3 own 3% of Qualcomm’s stock, a shareholder has to have owned the stock

 4 “continuously for at least the last three years.”     So there is a three‐year
 5 waiting period even after a person buys Qualcomm stock in order to be able

 6 to nominate a director to the Board.23

 7        108. Qualcomm’s Proxy Statement was also materially misleading
 8 because it contained material omissions: it failed to disclose that the

 9 purpose and effect of its “proxy access” rules, in combination with the

10 policies of its Governance Committee, was to inhibit the nomination and

11 election of Blacks and minorities to the Board. These material omissions

12 would have been material to a shareholder’s decision as to whether to re‐

13 elect the incumbent directors at the annual meeting. In the 2019 Proxy, the

14 reelection of the incumbent directors was Item No. 1. With respect to the

15 election, the Board asked shareholders to vote in favor, stating:

16        The affirmative vote of a majority of the votes cast at the Annual
          Meeting at which a quorum is present, either in person or by
17        proxy, is required to elect each of the 12 nominees for director,
          meaning that the number of shares cast “for” a nominee’s
18        election exceeds the number of “withhold” votes cast against
          that nominee. If you hold your shares in your own name and
19        abstain from voting on this matter, your abstention will have no
          effect on the vote. If you hold your shares through a broker and
20        you do not instruct the broker on how to vote for each of the 12
          nominees, your broker will not have the authority to vote your
21        shares. Abstentions and broker non‐votes will each be counted
22
          23   At some point in 2020, in response to shareholder backlash at these
23 onerous requirements, Qualcomm apparently changed the requirements to
     1% of the Company’s stock for at least a one‐year holding period. But even
24 at these levels, no individual shareholder owns enough stock to nominate a
     person to serve on the Board. Even Defendant Mollenkopf, who is the
25 Company’s third largest shareholder (after Vanguard and BlackRock), owns
     less than 1% of the Company’s stock.
26

27

28
                                            37
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.42 Page 42 of 79




           as present for purposes of determining the presence of a
 1         quorum but will not have any effect on the outcome of the vote.
 2         THE BOARD RECOMMENDS A VOTE “FOR”                             THE
           ELECTION OF EACH OF THE ABOVE NOMINEES.24
 3
           109. The Proxy was also materially misleading because it failed to
 4
     disclose that the Company does not have term limits, and that the purpose
 5
     of the lack of term limits is to entrench the current directors in office and
 6
     prevent African Americans and minorities from having fair opportunities to
 7
     be elected to the Board.
 8
           110. To attempt to justify its racism, Qualcomm’s Board has resisted
 9
     efforts to appoint new members to its Board by claiming that the
10
     individuals who have served on the Board for, in some cases decades, have
11
     experience that is valuable to the Company. The Proxy was false and
12
     misleading for failing to disclose the lack of term limits and the true reasons
13
     and effect of the lack of term limits.
14
           111. In reality, longer‐tenured directors do not serve the best
15
     interests of the Company, as amply demonstrated by leading academics and
16
     professionals in the field of best corporate governance principles. A report
17
     by the Harvard Law School Forum on Corporate Governance noted that:
18
                 Investor respondents to ISS’ 2016–2017 Global Policy
19         Survey (conducted between Aug. 2, 2016 and Aug. 30, 2016)
           were asked which tenure‐related factors — with multiple
20         answers allowed — would give rise to concern about a board’s
           nominating and refreshment processes. Among the 120
21         institutional investors (one‐third of whom each own or manage
           assets in excess of $100 billion) who responded, 68 percent
22         pointed to a high proportion of directors with long tenure as
           cause for concern, 53 percent identified an absence of newly‐
23         appointed independent directors in recent years as a potential
           problem, and 51 percent flagged lengthy average tenure as
24         problematic. Just 11 percent of the investor respondents said
25
           24   See 2019 Proxy at p. 20.
26

27

28
                                              38
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.43 Page 43 of 79




           that tenure is not a concern, although even several of those
 1         respondents indicated that an absence of newly‐appointed
           directors is a concern.25
 2

 3
           112. The Director Defendants’ refusal to adopt director term limits

 4
     and to appoint new black and minority members to the Board represents

 5
     explicit or implicit racism at Qualcomm, and an improper pretext for failing

 6
     to add Black and minority individuals to the Board. By falsely asserting

 7
     that term limits would deprive Qualcomm of the “experience” of older

 8
     white members who have served on the Board for decades, the Director

 9
     Defendants made intentionally or recklessly false statements in order to get

10
     themselves reelected and to conceal the true reasons for Qualcomm’s long‐

11
     standing failure to add Blacks to its Board.

12
           113. The 2019 and 2020 Proxy Statements were also materially

13
     misleading because they asked shareholders to vote in favor of executive

14
     compensation “say on pay” proposals, but failed to disclose that none of

15
     Qualcomm’s executive compensation decisions take into consideration

16
     whether the executives have been successful in achieving the Company’s

17
     critical diversity and inclusion goals.

18
           114. For example, the 2019 Proxy stated:

19         In executive session without our CEO or other executive officers
           present, the Compensation Committee approved our CEO’s and
20         other executive officers’ fiscal 2018 equity award amounts, the
           fiscal 2018 ACIP earned amounts, and any adjustments to base
21         salaries and ACIP targets for fiscal 2019. In making these
           decisions, and in determining the amounts and mix of executive
22         compensation, the Compensation Committee considered the
           following factors, among others:
23

24
           25 Available at https://corpgov.law.harvard.edu/2017/02/09/board‐
25
     refreshment‐trends‐at‐sp‐1500‐firms/ (last visited June 21, 2020).
26

27

28
                                               39
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.44 Page 44 of 79




          •     Feedback from other Board members regarding the
 1              leadership contributions of our CEO and other executive
                officers to our annual and long‐term performance;
 2
          •     Feedback from the Compensation Committee members;
 3
          •     Our business performance;
 4
          •     Feedback from our CEO regarding our business
 5              performance, his performance and his evaluation of and
                compensation recommendations for the other executive
 6              officers;
 7        •     The executive officers’ individual performance and
                contributions to financial and strategic objectives,
 8              including expertise, skills and tenure in position;
 9        •     Labor market conditions and the executive officers’
                potential to assume increased responsibilities;
10
          •     Operational management, such as project milestones,
11              process improvements and expense management;
12        •     Internal working and reporting relationships and
                teamwork among our executive officers (for example,
13              using the same ACIP financial metrics and objectives for
                all executive officers promotes teamwork and
14              collaboration and our executive officers’ contribution to
                Company‐wide initiatives);
15
          •     The     Compensation      Committee’s      intention     for
16              compensation to be internally fair and equitable relative to
                roles, responsibilities and relationships, in addition to
17              being competitively reasonable;
18        •     Developing and motivating employees (such as
                establishing processes for identifying and assessing high
19              potential employees) and attracting and retaining
                employees (such as initiatives to increase the pipeline of
20              women in leadership roles); and
21        •     Leadership actions that support our ethical standards and
                compliance culture.
22
          115. The 2020 Proxy had an almost identical statement with respect
23
     to the factors considered by Qualcomm’s Compensation Committee when
24
     determining executive compensation:
25
          In executive session without our CEO or other executive officers
26        present, the HR and Compensation Committee approved the
          fiscal 2019 equity award amounts, the fiscal 2019 ACIP earned
27        amounts and any adjustments to base salaries and ACIP targets
          for fiscal 2020. In making these decisions and determining the
28
                                          40
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.45 Page 45 of 79




          amounts and mix of executive compensation, the HR and
 1        Compensation Committee considered the following factors,
          among others:
 2
          ●     Labor market conditions, competitive compensation for
 3        comparable positions and threats to our business due to
          retention‐related risks.
 4
          •    Business performance including operational management
 5        such as project milestones, process improvements and expense
          management.
 6
          •    Feedback from our CEO regarding the performance of our
 7        business, his performance and his evaluation of and
          compensation recommendations for the other executive officers.
 8
          •     The executive officersʹ individual performance and
 9        contributions to financial and strategic objectives, including
          expertise, skills, tenure in position and potential to assume
10        increased responsibilities.
11        •     Internal working and reporting relationships and
          teamwork among our executive officers (for example, using the
12        same ACIP financial metrics and objectives for all executive
          officers promotes teamwork and collaboration and our
13        executive officersʹ contribution to Company‐wide initiatives).
14        •    The HR and Compensation Committeeʹs intention for
          compensation to be internally fair and equitable relative to roles,
15        responsibilities and relationships, in addition to being
          competitively reasonable.
16
          •    Leadership actions that support our ethical standards and
17        compliance culture.
18        •     Developing and motivating employees (such as
          establishing processes for identifying and assessing high
19        potential employees) and attracting and retaining employees
          (such as initiatives to increase the pipeline of women in
20        leadership roles).
21        116. These statements about executive compensation were false and
22 misleading.    The statements suggested that executive compensation took
23 into consideration “leadership actions that support our ethical standards

24 and compliance culture” and efforts towards increasing diversity and

25 increasing the pipeline of women in leadership roles. In reality, those kinds

26 of salutary and important goals do not count for any kind of significant

27 weighting towards the amount of compensation that gets awarded to

28
                                          41
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.46 Page 46 of 79




 1 executives at Qualcomm.        In fact, at Qualcomm over 90% of executive
 2 compensation is based on the Company’s financial performance.

 3        117. These omitted facts, had they been disclosed, would have been
 4 highly material to stockholders’ decisions as to whether to reelect the Board

 5 nominees and vote in favor or against the “say on pay” executive

 6 compensation proposals. Diversity and inclusion are valued very highly by

 7 shareholders, including Plaintiff, and the omitted fact that Qualcomm does

 8 not include any significant weight (if any) to executives’ success or lack

 9 thereof in achieving the Company’s diversity goals would have been very

10 important to shareholders’ voting deliberations.

11        118. The false statements and material omissions in the Proxy
12 Statements had their desired effect.        At Qualcomm’s annual meetings in
13 2019 and 2020, all the incumbent white directors were reelected.                   No
14 competing Black or minority candidates made it on the ballot or were

15 elected.      The executive compensation “say on pay” proposals were
16 approved. PWC was reappointed as the Company’s auditor.

17        119.    The 2019 and 2020 Proxy Statements were false and misleading
18 because they omitted and failed to disclose that:

19               (a)   the   statement   in        the   2020   Proxy   that   “the
20        Governance Committee will include, and instruct any search
21        firm it engages to include, women and racially/ethnically
22        diverse candidates in the pool from which the Governance
23        Committee selects director nominees” was misleading because it
24        suggested that the Company was actively seeking to achieve
25        racial and ethnic diversity in its Board membership, while the
26        undisclosed reality is that Qualcomm may have a policy of
27        attempting to include racially and ethnically diverse candidates
28
                                              42
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.47 Page 47 of 79




 1        in its director nominee pool, but it either has no intention to
 2        actually nominate such persons to its Board or it engages in
 3        efforts to thwart the nomination of such persons and prefers
 4        non‐diverse applicants in the pool;
 5              (b)   that the Company does not have term limits due to a
 6        desire to retain the experience of the incumbent Director
 7        Defendants, but instead to keep minorities off the Board;
 8              (c)   That the Company’s refusal to disclose its median
 9        salary and pay/employment data in an annual report is due to a
10        desire to conceal existing, known pay disparity at the Company
11        which adversely affects women and minorities;
12              (d)   That    the   Company’s   executive   compensation
13        decisions do not take into consideration in any way the
14        executives’ success or lack thereof in achieving the Company’s
15        diversity and inclusion goals; moreover, that the Company’s
16        stated policies with respect to diversity and anti‐discrimination
17        were not effective and were not being complied with;
18              (e)   That the Board’s Governance Committee did not
19        take racial and ethnic diversity into consideration when
20        nominating Board candidates, as opposed to including persons
21        in the pool of potential nominees, and instead simply sought to
22        create a false appearance of seeking diversity among potential
23        Board candidates;
24              (f)   Defendants’ knowledge that the Company’s internal
25        controls and systems were inadequate and ineffective to protect
26        minorities against discrimination in hiring, promotion, and
27        other critical terms of employment and equal access;
28
                                         43
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.48 Page 48 of 79




 1              (i)   That Defendants failed to maintain appropriate
 2        policies, internal controls, and procedures to ensure that the
 3        Company’s stated policies with respect to diversity and anti‐
 4        discrimination were being complied with;
 5              (j)   That   the   Company’s    diversity   and   inclusion
 6        programs were not achieving measurable and actionable results,
 7        and needed substantial improvement; and
 8              (k)   That, as a result, the Company was at substantial
 9        risk of large monetary fines, penalties, and adverse judgments
10        from lawsuits due to the fact that the Company was not in
11        compliance with federal and state laws regarding hiring,
12        promotion, and pay practices.
13        120. The 2019 and 2020 Proxy Statements harmed the Company by
14 interfering with the proper governance on its behalf that requires

15 stockholders’ informed voting of directors. As a result of the false or

16 misleading statements in the Proxies, stockholders voted to reelect all of the

17 Defendants to the Board each year.

18        121. The statements in the 2019 and 2020 Proxy Statements conveyed
19 that the Company’s corporate governance structure was “effective” and

20 provided “oversight of management and Board accountability.” In reality,

21 the Company’s corporate governance structure and defective internal

22 controls allowed senior executives and the Board to sidestep real

23 accountability and instead continue perpetuating the discriminatory

24 practices that led to the Company’s discriminatory pay practices, private

25 class action lawsuits filed by female employees and other discrimination in

26 hiring practices, and lack of diversity on both the Board and management.

27        122. The 2019 and 2020 Proxies, which contained materially
28
                                          44
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.49 Page 49 of 79




 1 misleading statements and thus deprived shareholders of adequate

 2 information necessary to make a reasonably informed decision, caused the

 3 Company’s stockholders to reelect all of the Defendants to the Board and

 4 approve executive compensation proposals while the Defendants were

 5 breaching    their fiduciary duties to the Company and deliberately
 6 concealing material information concerning the Company’s discrimination

 7 against Black and other minority individuals and its effects on the

 8 Company’s business and reputation.

 9        F.    Qualcomm’s Governance Committee Members Have
                Repeatedly Breached Their Fiduciary Duties to Ensure
10              Diversity on the Board
11        123. The Charter of the Governance Committee sets forth the duties
12 of the Board members serving on such committee. Among those duties,

13 with respect to the nomination of candidates to serve on Qualcomm’s

14 Board, are the following:

15
          As part of its efforts to create a diverse Board, including with
16        respect to race, ethnicity and gender, the Governance Committee
          will include, and instruct any search firm it engages to include,
17        women and racially/ethnically diverse candidates in the pool
          from which the Governance Committee selects director
18        nominees.26
19
          124. The 2019 Proxy also stated the following with respect to the
20
     Governance Committee responsibilities:
21

22
          26See Qualcomm’s Corporate Governance Principles and Practices,
23
   available                                                              at
24 https://d1io3yog0oux5.cloudfront.net/_cf13d56813c1ec7af0aeb3f038c77a4e/q
   ualcomm/db/720/6495/file/QCOM_+MASTER+Corporate+Governance+Prin
25 ciples+and+Practices_Proposed+Updates_050320_Clean.pdf, last visited July
   13, 2020.
26

27

28
                                         45
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.50 Page 50 of 79




 1             ●      Review annually a report on the Company’s policies
          and programs concerning corporate citizenship and social
 2        responsibility, including charitable giving.
 3              ●     Review and approve the disclosures made by the
          Company in the Company’s proxy statement or other
 4        documents filed with the Securities and Exchange Commission
          with respect to matters of corporate governance, including
 5        qualifications of Board members.
 6              ●     Consistent with the foregoing, take such actions as
          it deems necessary to encourage continuous improvement of,
 7        and foster adherence to, the Company’s corporate governance
          policies, procedures and practices at all levels, and perform
 8        other corporate governance oversight functions as requested by
          the Board.
 9
                ●     Actively seek individuals qualified to become Board
10        members and make recommendations to the Board regarding
          Board nominees, including an annual recommendation with
11        respect to those individuals to be nominated for election at the
          Company’s annual meeting of stockholders. As part of this
12        process the Committee shall consult with Board members,
          management and others to evaluate the knowledge and skills
13        which should be considered in making nominations, including
          the knowledge and skills set forth in the Company’s Corporate
14        Governance Principles and Practices.
15        ●    Periodically evaluate the size and composition of the
          Board, make recommendations to the Board as a result of such
16        evaluations, and consider and make recommendations to the
          Board regarding comments from stockholders relating to Board
17        composition.
18

19        125. The members of the Governance Committee (Livermore and

20 Randt) have breached their fiduciary duties as directors by failing to fulfill

21 these duties. Rather than causing Qualcomm to comply with its
                                                                 corporate

22
     governance principles, Livermore and Randt have caused Qualcomm to

23
     merely pay lip service to these principles. Instead of recommending well‐

24
     qualified black and minority candidates to serve on Qualcomm’s Board,

25
     Livermore and Randt have perpetuated the all‐white Board under the

26
     pretext that the existing members’ “experience” and long tenure on the

27
     Board is beneficial to Qualcomm.

28
                                         46
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.51 Page 51 of 79




 1        126. Moreover, to entrench themselves and their fellow directors in
 2 office, all the Director Defendants have opposed term limits in order to

 3 prevent the addition of qualified blacks and minorities to the Board.

 4        127. As the saying goes, the rich get richer while the poor get poorer.
 5 Serving on Qualcomm’s Board has enriched the already‐rich elites whose

 6 profitable sinecure has been perpetuated by the Defendants’ wrongdoing.

 7 Many qualified black and minority candidates would enjoy the prestige and

 8 compensation that comes with a position on Qualcomm’s Board.                               The
 9 following chart sets forth the compensation earned by outside directors on

10 Qualcomm’s Board in 2019:

11

12                     Fiscal 2019 Director Compensation (1)(2)

13                                  Fees Earned or                     All Other
                                     Paid in Cash Stock Awards       Compensation Total
14         Name                         ($) (3)       ($) (4)           ($) (5)       ($)
           Barbara T. Alexander             141,500     200,048              50,000 391,548
15         Martin B. Anstice                 17,261       73,867 (6)             — 91,128
           Mark Fields                     113,500        200,048               — 313,548
16         Jeffrey W. Henderson            290,198        200,048           11,005 501,251
17         Thomas W. Horton                 49,705             —            50,000 99,705
           Ann M. Livermore                107,500        200,048           50,000 357,548
18         Harish Manwani                  133,500        200,048               — 333,548
19         Mark D. McLaughlin              138,302        200,048           50,000 388,350
           Clark T. Randt, Jr.             122,500        200,048            9,000 331,548
20         Francisco Ros                   127,500        200,048               — 327,548
           Irene B. Rosenfeld              113,098        273,915 (6)       50,000 437,013
21
           Kornelis "Neil" Smit            113,500        200,048           50,000 363,548
22         Anthony J. Vinciquerra          113,500        200,048           25,000 338,548

23

24        128. In addition to awarding themselves substantial compensation
25 for serving on the Board, the Director Defendants lavished the Company’s

26 executives with the following compensation:

27

28
                                                     47
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.52 Page 52 of 79




 1

 2                      Fiscal 2019 Summary Compensation Table (1)
                                                                                            Non-Equity
 3                                                                Stock           Option Incentive Plan  All Other
     Name and Principal                 Salary        Bonus      Awards           Awards Compensation Compensation       Total
     Position                    Year ($) (2)         ($) (3)     ($) (4)          ($) (5)    ($) (6)     ($) (7)         ($)
 4   Steve Mollenkopf            2019 1,198,709             —   21,600,213                —           —       266,130 23,065,052
     Chief Executive Officer     2018 1,390,739             —   10,000,072       6,003,095     2,260,000      321,566 19,975,472
                                 2017 1,156,079             —    8,000,035                —    2,260,000      175,196 11,591,310
 5
     Akash Palkhiwala            2019   540,607 (8) 250,000      3,837,614 (9)         —        291,200        42,998   4,962,419
 6   Executive Vice President    2018
     and
     Chief Financial Officer     2017
 7
     Cristiano R. Amon           2019 1,111,577           — 12,200,138                 —              —       113,190 13,424,905
     President                   2018 916,964             — 11,000,110                 —       1,575,000      132,825 13,624,899
 8                               2017 750,006             — 6,675,108                  —       1,250,000       74,627 8,749,741
     James H. Thompson           2019   837,361           — 10,700,192                 —             —        182,136 11,719,689
 9
     Executive Vice President,   2018   905,634           —      7,000,156             —       1,036,000      194,792   9,136,582
10   Engineering, Qualcomm       2017   723,102           —      6,200,077             —       1,100,000      169,396   8,192,575
     Technologies, Inc. and
     Chief Technology Officer
11   Alexander H. Rogers         2019   737,242           —      6,400,165             —             —         76,755   7,214,162
     Executive Vice President    2018
12   and
     President, Qualcomm         2017
     Technology Licensing
13   George S. Davis             2019   400,467           —              —             —             —         91,901    492,368
     Former Executive Vice       2018   875,083           —      5,500,133             —       1,064,000      122,990   7,562,206
14   President
     and Chief Financial Officer 2017   760,011           —      5,000,083             —       1,050,000      181,149   6,991,243
15
     David E. Wise               2019 1,079,221 (8)       —      1,500,133 (9)         —             —        145,083   2,724,437
     Former Senior Vice          2018
16   President and
     Interim Chief Financial     2017
     Officer
17

18
             129. These huge salaries to the Company’s executives have been
19
     awarded           by        the    Compensation                   Committee              Directors        (Defendants
20
     Alexander, Manwani, McLaughlin, and Rosenfeld) while systematically
21
     underpaying minorities and women.                                       In 2018, Defendant Mollenkopf
22
     ranked #21 on the list of the 100 highest paid CEOs, with total compensation
23
     of $19,975,472.27 Qualcomm reported this figure in its 2019 Proxy, which
24
             27
              See https://www.equilar.com/reports/63‐table‐highest‐paid‐ceos‐
25
     2019‐equilar‐100.html, last visited July 7, 2020.
26

27

28
                                                                    48
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.53 Page 53 of 79




 1 stated:

 2         For fiscal 2018, our last completed fiscal year:
 3         • the annual compensation of our CEO, as reported in the
             Summary Compensation Table included on page 54 of this
 4
             proxy statement, was $19,975,472;
 5         • the annual total compensation of our median employee was
 6           $85,592; and
 7
           • the resulting ratio was 233 : 1.28

 8
           130. During 2019, the pay disparity at Qualcomm got even worse.

 9
     As disclosed in the 2020 Proxy Statement:

10
                   For fiscal 2019, our last completed fiscal year:
                   • the annual compensation of our CEO, as reported in the
11
                     Summary Compensation Table included on page 59 of this
12                   proxy statement, was $23,065,052;
13                 • the annual total compensation of our median employee was
                     $90,259; and
14
                   • the resulting ratio was 256 : 1.
15
           131. The inequitable compensation awarded to Mollenkopf and other
16
     executives by Defendants Alexander, Manwani, McLaughlin, and Rosenfeld
17
     was   so     egregious   that   BlackRock,   the   Company’s   second‐largest
18
     shareholder, objected to the compensation and voted against the “say on
19
     pay” executive compensation proposal in the Company’s proxy statement.
20
     See Attracta Mooney, “BlackRock Rebels Over Executive Pay at Qualcomm,”
21
     THE FINANCIAL TIMES, Mar. 11, 2020. The article noted:
22
           BlackRock has rebelled over executive pay at Qualcomm,
23         criticising the chipmaker’s decision to award its chief executive
           a $3.6m bonus in a rare public rebuke from the world’s biggest
24         asset manager.
25
           28   See Qualcomm 2019 Proxy Statement at p. 56.
26

27

28
                                            49
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.54 Page 54 of 79




 1
          The $7.4tn investment company said Qualcomm failed to
 2        provide “sufficient justification” for its decision to provide an
          equity award to chief executive Steve Mollenkopf and other
 3        executives after they settled a bitter legal battle with Apple in
          2019.
 4
          Mr Mollenkopf received a $22.5m package last year, mainly in
 5        shares, according to Institutional Shareholder Services, the
          world’s largest adviser to shareholders.
 6
          BlackRock, Qualcomm’s second‐largest shareholder, voted
 7        against the so‐called say on pay resolution at the company’s
          annual meeting on Tuesday, playing a decisive role in ensuring
 8        that Qualcomm lost its non‐binding vote on executive
          remuneration.
 9
          Mr Mollenkopf was given the $3.6m award of full‐vested shares
10        last year after Apple and Qualcomm announced the dismissal of
          all litigation between the parties and agreed to a historic six‐
11        year licence agreement in April. The dispute had been weighing
          on investor sentiment at Qualcomm. When it was resolved, the
12        company’s shares surged 40 per cent in a week.
13        Qualcomm declined to comment but in a January filing it said
          that “one‐time grants” between $250,000 and $3.6m were issued
14        to executives “to recognise outstanding efforts in entering into
          multiyear licence and chipset supply agreements with Apple.”
15        Its Compensation Committee considered the payments
          appropriate, given “the anticipated long‐term stockholder
16        value” of the agreement.
17        BlackRock acknowledged the event’s “importance” but said that
          Qualcomm “did not provide sufficient justification for why this
18        outcome with Apple is outside Mr. Mollenkopf’s realm of
          responsibilities as CEO, which are already covered in the
19        company’s long‐term executive compensation plan.”
20        It added: “Ultimately, granting this one‐off award suggests a
          pay plan that is not aligned with shareholders’ long‐term
21        interests, which is difficult to reconcile with ongoing
          underperformance versus Qualcomm’s peers, raising a perceived
22        pay‐for‐performance disconnect.” . . .
23
          The fund manager also voted against the re‐election of Harish
24        Manwani, the longest‐tenured member of the company’s
          remuneration committee. According to Capital IQ, the data
25        provider, BlackRock holds more than 7 per cent of Qualcomm’s
          shares.
26

27

28
                                         50
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.55 Page 55 of 79




 1
             BlackRock rarely publicly criticises companies, instead
 2           focusing on private conversations with board directors to try to
             influence businesses. In January, however, BlackRock boss Larry
 3           Fink announced plans to be more transparent about its voting
             record at annual meetings and its discussions with companies.
 4
             G.      The Director Defendants Breached Their Duties of Loyalty
 5                   and Good Faith by Failing to Ensure the Company’s
                     Compliance with Federal and State Laws Regarding Diversity
 6                   and Anti‐Discrimination
 7           132. The Director Defendants have known for years that Qualcomm
 8 has been violating federal and state laws regarding diversity, equal pay,

 9 and discrimination against women and minorities.

10           133. Defendants’ knowledge is reflected by the fact that, in 2016, the
11 Company was forced to settle a class action lawsuit alleging unfair and

12 disparaging pay to women.

13           134. The Director Defendants, however, knew that Qualcomm had
14 not corrected all the problems with respect to fair and equitable pay to

15 women and minorities and disclosures and best practices regarding pay

16 equity.

17           135. Four years after the class action settlement, in 2020 Qualcomm
18 still received an “F” grade in gender pay equity. See “Gender Pay Equity

19 Report: F Grades for Oracle, Qualcomm, Verizon, AT&T,” DATAQUEST, April 1,

20 2020.29 The article noted that:

21
             Gender and racial pay gaps at some of the world’s largest
22           corporations has been an area of increased concern and focus, as
             pay discrepancies raise reputational, regulatory, financial and
23           legal risks. Consequently, an increasing number of shareholders
24
             29   Available at https://www.dqindia.com/gender‐pay‐equity‐report‐f‐
25 grades‐oracle‐qualcomm‐verizon‐att‐analog‐devices/, last visited July 13,
     2020.
26

27

28
                                             51
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.56 Page 56 of 79




          have asked companies to report on their analyses, policies, and
 1        goals to reduce any gender/racial pay gaps.
 2        Key findings:
 3              By sector, the highest and lowest‐rated companies were:
          Tech/Communications: No company is this sector received an
 4        “A,” though Apple and Intel both were graded “B.” A score of
          “C” was given to Alphabet, Expedia, Facebook, eBay, Microsoft,
 5        Texas Instruments, and Adobe. Hewlett Packard rated a “D”
          and “F” grades were assigned to Verizon Communications,
 6        AT&T Inc., Oracle, Qualcomm, and Analog Devices.
          ...
 7
          The unadjusted “median” gender/racial pay disclosures—as
 8        opposed to statistically adjusted “equal pay” data—expose a
          lack of female/minority representation in higher‐paying jobs,
 9        and less women/minorities in leadership. This new level of
          transparency sought by U.S. investors is in line with the
10        disclosures mandated in the United Kingdom, and provides
          investors with a baseline to understand broad pay equity at
11        portfolio companies. That is, the difference between what men
          make and what women make, and what minorities and non‐
12        minorities make on a median, unadjusted basis.
          ...
13
          It is also critical to look also at the intersection of race and
14        ethnicity. For African American, Native, and Latina women, the
          career earnings gap is close to $1 million dollars. Indeed, the
15        weekly median earnings for African American and Latina
          women are 62 percent and 54 percent of that of their male peers,
16        respectively. At the current rate of change in the U.S., women
          will not reach pay parity until 2059, while African American
17        women will have to wait till 2130, and Latina women till 2224.30
18        136. In their efforts to avoid detailed disclosures that would shed
19 light of the true extent of pay inequity at Qualcomm afflicting African

20 Americans and minorities, the Director Defendants continue to refuse to

21 publish the unadjusted median gender/racial pay disclosures which are

22 industry best practices and standards.

23        137. In addition to improperly claiming that the diversity statistics
24 were trade secrets, Qualcomm refused to publish annual diversity reports,

25
          30   Id.
26

27

28
                                         52
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.57 Page 57 of 79




 1 thus enabling the Company to attempt to hide the lack of diversity. The

 2 Director Defendants were aware of this and were complicit in these acts,

 3 thus demonstrating their scienter about Qualcomm’s failure to ensure

 4 diversity and failure to pay minorities equal pay.

 5            H.     The Director Defendants Have Breached Their Duties by
                     Continually Re‐Hiring PriceWaterhouseCoopers LLP as the
 6                   Company’s Auditor, Despite Its Failure to Do Its Job
 7            138. PWC is the Company’s auditor, and has been so since the
 8 Company’s founding in 1985 — 35 years and counting.

 9            139. As Qualcomm’s Proxy Statement from 2020 disclosed, the
10 following table sets forth the approximate aggregate fees billed to

11 Qualcomm by PWC for fiscal 2018 and fiscal 2019:

12
                           Fiscal                  Fiscal
13                         2019                    2018
      Audit fees (1)                      $             10,726,000 $    11,552,000
14
      Audit-related fees (2)                             1,921,000       1,742,000
15    Tax fees (3)                                         463,000       1,155,000
      All other fees (4)                                    13,000         42,000
16
      Total                               $             13,123,000 $    14,491,000
17

18
              140. Despite billing Qualcomm over $10 million in fees in both 2018
19
     and 2019, PWC has completely failed to properly audit and assess the
20
     Company’s internal controls.
21
              141. Defendants Fields, Henderson, Miller, and Vinciquerra as the
22
     members of Qualcomm’s Audit Committee, are responsible for selecting
23
     and monitoring PWC.
24
              142. PWC has served as Qualcomm’s auditor since 1985, giving rise
25
     to a cozy and clubby relationship between PWC and Qualcomm which is
26
     not conducive to effective auditing. The Company’s compliance with its
27
     stated policies regarding diversity and inclusion have been severely
28
                                              53
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.58 Page 58 of 79




 1 deficient and inadequate.

 2        143.   The very purpose of an auditor is to assess the Company’s
 3 internal controls and to determine if they are functioning effectively. Rather

 4 than doing so, PWC has wrongfully and consistently given Qualcomm’s

 5 internal controls a clean bill of health and has failed to point out the obvious

 6 — that Qualcomm lacks an effective system of internal controls to ensure

 7 that the Company is not discriminating against minorities and is complying

 8 with its stated goals and initiatives regarding the promotion of diversity

 9 and the avoidance of discrimination and harassment.

10        144. Defendants Fields, Henderson, Miller, and Vinciquerra, as the
11 members of the Audit Committee, breached their fiduciary duties by failing

12 to perform their duties on the Audit Committee, including failure to ensure

13 that an adequate audit was being performed of the Company’s internal

14 controls regarding diversity, anti‐discrimination, anti‐harassment, pay

15 equity, and other relevant areas of critical importance to the Company.

16 They also signed the Proxy Statements which contained false statements

17 regarding the Company’s internal controls being effective and adequate,

18 which were false and gave a very misleading and inaccurate portrayal of

19 these key issues to stockholders.

20        I.     The Unjust Compensation Awarded to Defendant Mollenkopf
21        145. Defendant Mollenkopf received unjust compensation and/or
22 compensation and payments that were higher due to Defendants’

23 wrongdoing and because the Company was more profitable by paying

24 blacks and minorities less.

25        146. Much of the information about the exact amount of the unjust
26 payments is not publicly available, and has been fraudulently concealed by

27 Defendants. As a result, Plaintiff requires discovery in order to properly

28
                                          54
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.59 Page 59 of 79




 1 allege the full extent and details of Defendants’ wrongdoing.

 2          147. However, at a minimum, based on publicly available
 3 information,           Defendant Mollenkopf has received substantial unjust
 4 compensation during the time the wrongdoing has occurred and persisted.

 5          148. Defendant Mollenkopf’s receipt of this compensation during the
 6 relevant time period was unjust in light of his direct participation in the

 7 wrongful conduct alleged herein, which constituted bad faith and disloyal

 8 conduct.          Defendant Mollenkopf’s receipt of such compensation while
 9 knowingly or recklessly breaching his fiduciary duties to the Company

10 constitutes unjust compensation that should be recouped by Qualcomm.

11          149. The following table provides some additional information about
12 some of Defendant Mollenkopf’s compensation during part of the relevant

13 time period:

14
                                                                                Non-Equity
15                                                          Stock     Option Incentive Plan  All Other
                                        Salary Bonus       Awards     Awards Compensation Compensation       Total
     Name and Principal Position Year ($) (2)   ($) (3)     ($) (4)    ($) (5)    ($) (6)     ($) (7)         ($)
16   Steve Mollenkopf            2019 1,198,709      —    21,600,213          —           —       266,130 23,065,052
     Chief Executive Officer     2018 1,390,739      —    10,000,072 6,003,095     2,260,000      321,566 19,975,472
                                 2017 1,156,079      —     8,000,035          —    2,260,000      175,196 11,591,310
17

18
            150. As discussed supra, the inequitable compensation awarded to
19
     Mollenkopf by Defendants Alexander, Manwani, McLaughlin, and
20
     Rosenfeld was so egregious that BlackRock, the Company’s second‐largest
21
     shareholder, objected to the compensation and voted against the “say on
22
     pay” executive compensation proposal in the Company’s 2020 Proxy
23
     Statement. See Attracta Mooney, “BlackRock Rebels Over Executive Pay at
24
     Qualcomm,” THE FINANCIAL TIMES, Mar. 11, 2020.
25
            151. Defendant Mollenkopf’s compensation during the relevant
26
     period was also unjust because it significantly exceeded the average
27

28
                                                               55
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.60 Page 60 of 79




 1 employees’ pay, as disclosed by the Company in its 2020 Proxy:

 2     For fiscal 2019, our last completed fiscal year:
 3     • the annual compensation of our CEO, as reported in the
         Summary Compensation Table included on page 59 of this
 4       proxy statement, was $23,065,052;
 5     • the annual total compensation of our median employee was
         $90,259; and
 6
       • the resulting ratio was 256 : 1.
 7
          152. If Defendant Mollenkopf’s 2020 pay was more than 256 times
 8
     the average employees’ compensation, then it was an even higher multiple
 9
     of the median pay of Black and minority employees if Qualcomm paid such
10
     employees less than other employees for similar jobs.
11
          153. When viewed in light of these facts, Defendant Mollenkopf’s
12
     compensation was unjust under equitable principles.
13
          154. Defendant Mollenkopf’s compensation detailed herein was
14
     unjust and should be disgorged or returned by him because he acted in bad
15
     faith and in a disloyal manner by virtue of the conduct alleged in this
16
     complaint.
17
     VII. THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES
18
          155. The Company has suffered significant harm and damages due
19
     to Defendants’ wrongdoing and breaches of duties.
20
          156. As a direct and proximate result of the Individual Defendants’
21
     conduct, the Company has expended and will continue to expend
22
     significant sums of money. Such expenditures include, but are not limited
23
     to, the amounts paid to outside lawyers, accountants, and investigators in
24
     connection with internal and external investigations into issues pertaining
25
     to the lack of diversity at Qualcomm, discrimination lawsuits, harassment
26
     claims, wrongful termination lawsuits, and lack of pay equity claims.
27

28
                                            56
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.61 Page 61 of 79




 1        157. Moreover, Qualcomm’s reputation, goodwill, and market
 2 capitalization have been harmed as a result of the Individual Defendants’

 3 misconduct.

 4        158. Further, as a direct and proximate result of the Individual
 5 Defendants’ actions, Qualcomm has expended, and will continue to expend,

 6 significant sums of money. Such expenditures include, but are not limited

 7 to:
                (a) costs incurred from having to hire new employees,
 8        as employees have quit in protest over Defendants’ misconduct
          and the discriminatory practices employed by Qualcomm;
 9
                (b) costs incurred from defending and paying
10        settlements in discrimination lawsuits, since the Individual
          Defendants’ wrongdoing caused discrimination to proliferate at
11        Qualcomm;
12              (c)    loss of reputation; and
13              (d) costs incurred from compensation and benefits paid
          to the Individual Defendants who have breached their duties to
14        Qualcomm.
15 VIII. DEMAND FUTILITY

16        159. Plaintiff brings this action derivatively in the right and for the
17 benefit of Qualcomm to redress injuries suffered, and to be suffered, by

18 Qualcomm and its stockholders as a direct result of the Defendants’

19 violations of federal securities laws and breaches of fiduciary duty.

20        160. Qualcomm is named as a nominal defendant solely in a
21 derivative capacity.

22        161. This is not a collusive action to confer jurisdiction on this Court
23 that it would not otherwise have.

24        162. At the time this action was commenced, Qualcomm’s Board
25 consisted    of    the   following   11   members:   Defendants   Mollenkopf,
26 McLaughlin, Fields, Henderson, Livermore, Manwani, Miller, Randt,

27 Rosenfeld, Smit, and Vinciquerra.

28
                                             57
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.62 Page 62 of 79




 1        163. Plaintiff has not made any demand on Qualcomm to institute
 2 this action because such a demand would be a futile, wasteful, and useless

 3 act.

 4        164. Under Delaware law, demand is futile if a majority of the
 5 directors are either interested in or not independent of a person interested

 6 in the claims asserted.    Further, where a board is made up of an even
 7 number of directors, a majority of directors is considered to be half the

 8 Board.

 9        165. Based on these principles, demand is futile here if six (6) of the
10 eleven (11) directors are either interested in or not independent of a person

11 interested in the claims asserted herein.

12        A.    Demand on the Board is Excused as Futile
13        166. The challenged misconduct at the heart of this case involves the
14 direct facilitation of illegal activity, including the Board knowingly and/or

15 consciously presiding over the Company’s discrimination against Blacks

16 and minorities at Qualcomm. In their capacity as corporate directors, the

17 Board members affirmatively adopted, implemented, and/or condoned a

18 business strategy based on Qualcomm’s deliberate and widespread

19 violations of law. The Board members cannot plausibly claim ignorance

20 concerning these wide‐ranging compliance failures. Indeed, the Board was

21 specifically and uniquely accountable and responsible for the compliance

22 failures discussed herein given that the Board was repeatedly made aware

23 of the Company’s failed internal controls and failure to comply with

24 regulations.

25        167. Indeed, the lack of diversity challenged by this lawsuit pertains
26 to the Board itself, which does not contain a single African American

27 individual. The Governance Committee charter states that:

28
                                         58
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.63 Page 63 of 79




          As part of its efforts to create a diverse Board, including with
 1        respect to race, ethnicity and gender, the Governance Committee
          will include, and instruct any search firm it engages to include,
 2        women and racially/ethnically diverse candidates in the pool
          from which the Governance Committee selects director
 3        nominees.31
 4        168. Defendants    Mollenkopf,         McLaughlin,      Fields,    Henderson,
 5 Livermore, Manwani, Miller, Randt, Rosenfeld, Smit, and Vinciquerra thus

 6 all knew that the Company’s search firms were required to include “racially

 7 and ethnically diverse candidates in the pool from which the Governance

 8 Committee selects director nominees.”

 9        169. Despite   having    actual        knowledge   of    this     requirement,
10 Defendants     Mollenkopf, McLaughlin, Fields, Henderson, Livermore,
11 Manwani, Miller, Randt, Rosenfeld, Smit, and Vinciquerra all knew that,

12 year after year, Qualcomm did not choose any racially or ethnically diverse

13 candidates to be Board members.

14        170. Rather than undertake their duty to investigate all complaints
15 and concerns related to the Company’s financial reporting and internal

16 controls, the Board undertook minimal action. This essential “do nothing”

17 strategy in the face of information evidencing the systematic violations of

18 applicable laws and regulations is not a legally protected business decision

19 and such conduct can in no way be considered a valid exercise of business

20 judgment. A derivative claim to recoup damages for harm caused to the

21 Company by pervasive unlawful activity represents a challenge to conduct

22
          31See Qualcomm’s Corporate Governance Principles and Practices,
23
   available                                                              at
24 https://d1io3yog0oux5.cloudfront.net/_cf13d56813c1ec7af0aeb3f038c77a4e/q
   ualcomm/db/720/6495/file/QCOM_+MASTER+Corporate+Governance+Prin
25 ciples+and+Practices_Proposed+Updates_050320_Clean.pdf, last visited July
   13, 2020.
26

27

28
                                            59
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.64 Page 64 of 79




 1 that is outside the scope of appropriate business judgment – conduct for

 2 which the Individual Defendants should face potential personal liability. As

 3 such, the protections of the “business judgment rule” do not extend to such

 4 malfeasance. Nor can such malfeasance ever involve the “good faith”

 5 exercise of directorial authority. Accordingly, any demand on the Board to

 6 initiate this action would be futile.

 7        B.    Demand Is Excused Because a Majority of the Director
                Defendants is Either Not Independent or is Conflicted
 8              Because These Defendants Face a Substantial Likelihood of
                Liability Arising From Their Misconduct
 9
          171. Even if knowingly presiding over illegal conduct somehow falls
10
     within the ambit of the business judgment rule (which it does not), demand
11
     is also futile and excused because a majority of the members of the Board
12
     are not disinterested or independent and cannot, therefore, properly
13
     consider any demand.
14
          172. As an initial matter, the Board has conceded in the Company’s
15
     SEC filings, including its January 23, 2020 proxy statement, that Mollenkopf
16
     is not an independent director of the Company. Specifically, Mollenkopf is
17
     not independent and faces a substantial likelihood of liability because his
18
     principal occupation is serving as the Company’s Chief Executive Officer.
19
     According to the Company’s SEC filings, since 2009, Mollenkopf has
20
     received in excess of $189,135,171 in salary and other compensation from
21
     Qualcomm. Moreover, a significant portion of Mollenkopf’s compensation
22
     is incentive‐based, which means that he was personally incentivized to
23
     perpetuate misconduct (such as that described herein) that artificially
24
     inflates the performance of the Company. As a Qualcomm executive, he had
25
     exposure to and knowledge of the wrongdoing alleged, including any “red
26
     flags.” Mollenkopf cannot realistically distance himself from the misconduct
27
     alleged herein. Mollenkopf is therefore incapable of impartially considering
28
                                           60
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.65 Page 65 of 79




 1 a demand to commence this action.

 2        173. Furthermore,     Defendants     Fields,   Henderson,   Smit    and
 3 Vinciquerra have all been members of the Audit Committee during the

 4 relevant period, and are conflicted from considering a demand because they

 5 each face a substantial likelihood of liability as a result of their conduct on

 6 the committee. The Audit Committee’s charter imposes specific duties on

 7 members of this committee to, among other things, “review and approve

 8 the Company’s Code of Ethics and provide for and review prompt

 9 disclosure to the public of any change in, or waiver of such Code of Ethics.”

10        174.   In accordance with its charter, the Audit Committee also
11 reviews the Company’s policies and practices with respect to the financial

12 reporting and control aspects of risk management, and must review the

13 status of risk oversight activities performed by the Board and its other

14 committees.

15        175. As members of the Audit Committee, Defendants Fields,
16 Henderson, Smit and Vinciquerra violated their fiduciary duties to act in

17 good faith to address the pervasive legal violations discussed herein,

18 including the unlawful discrimination. Accordingly, Defendants Fields,

19 Henderson, Smit and Vinciquerra face a substantial likelihood of liability

20 and cannot impartially consider a demand. Therefore, demand is excused

21 with respect to these defendants.

22        176. Furthermore, the Director Defendants were on the Board during
23 the relevant period, and thus were exposed to and had knowledge of the

24 “red flags” alleged herein regarding unlawful discrimination and failure to

25 abide by the Company’s stated policies to promote diversity. The directors’

26 inaction in the face of red flags subjects them to a substantial likelihood of

27 liability for their conduct and, therefore, demand is excused.

28
                                          61
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.66 Page 66 of 79




 1        177. The Board is likewise conflicted from and unable to pursue
 2 Qualcomm’s claims against members of the Company’s management,

 3 including Defendant Mollenkopf. Any effort to prosecute such claims

 4 against these Defendants for their direct roles in implementing a business

 5 strategy designed to ignore or otherwise circumvent federal and state laws

 6 prohibiting discrimination would necessarily expose the Board’s own

 7 culpability for the very same conduct. In other words, given that the Board

 8 had been on notice of the wrongdoing, any effort by the Board to hold

 9 Defendant Mollenkopf liable would surely lead these executives to defend

10 on the ground that their own conduct was consistent with Qualcomm’s

11 corporate policy and practice, as established by and known to the Board.

12        C.     The Entire Board Faces a Substantial Likelihood of Liability
                 for Failure to Discharge Their Oversight Obligations in Good
13               Faith
14        178.    Under Delaware law and Qualcomm’s Corporate Governance
15 Principles, the Board, as the Company’s highest decision‐making body, is

16 charged with ensuring that processes are in place for ensuring legal and

17 regulatory compliance. This is particularly true when such compliance

18 concerns a core operation of the Company such as its employment practices.

19 Here, the misconduct alleged was pervasive, took place over many years,

20 and    involved the Company’s core business operations since the
21 employment practices affected all Company operations. Organized and

22 long‐running violations of the law do not result from an isolated failure of

23 oversight. The entire Board was obligated to oversee the Company’s risk,

24 including potential liability for Qualcomm’s violations of federal and state

25 laws regarding discrimination. At the very least, the Director Defendants

26 consciously turned a blind eye to these pervasive violations of law, creating

27 a substantial likelihood of liability. Accordingly, demand is excused.

28
                                         62
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.67 Page 67 of 79




 1        179. All of the Board’s directors, at the time this action was initiated,
 2 failed to act in the face of known duties. Indeed, as explained herein, they

 3 were presented with – but consciously ignored (and/or perpetuated) –

 4 substantial “red flag” warnings that Qualcomm was discriminating against

 5 Blacks and other minorities with respect to hiring, promotion, and

 6 evaluation of Board candidates. The Board also knew that the Company’s

 7 workforce has consistently only had 1.5% African American workers. The

 8 Board was also aware of other systematic discrimination at Qualcomm,

 9 such as the fact that in July 2016, Qualcomm was forced to pay $19.5 million

10 to settle a class action lawsuit which alleged that Qualcomm systematically

11 discriminated against approximately 3,300 women by paying them less than

12 men holding the same or equivalent positions.

13        180. These and other wrongful acts have caused and will continue to
14 cause the Company to be subjected to significant potential fines and

15 penalties and numerous lawsuits. They have also resulted in severe harm to

16 the Company’s business reputation. Since the wrongdoing and harm

17 alleged in this Complaint flows directly from the Board’s conscious decision

18 to permit the sustained and systemic violations of law in question, the

19 Director Defendants are incapable of exercising the independent judgment

20 required to determine whether the initiation of an action against the

21 Defendants is appropriate.

22 IX.    CAUSES OF ACTION
23                                  COUNT I
                             Breach of Fiduciary Duty
24
                 Against All Individual Defendants and Does 1–30
25
          181. Plaintiff incorporates by reference and realleges each and every
26
     allegation contained above, as though fully set forth herein.
27

28
                                           63
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.68 Page 68 of 79




 1        182. The Individual Defendants and Does 1–30 owed and owe the
 2 Company fiduciary obligations. By reason of their fiduciary relationships,

 3 the Individual Defendants owed and owe the Company the highest

 4 obligation of good faith, fair dealing, loyalty, and due care.

 5        183. The Individual Defendants and Does 1–30, and each of them, as
 6 a result of the facts alleged herein, violated and breached their fiduciary

 7 duties of candor, good faith, and loyalty.

 8        184. As a direct and proximate result of the Individual Defendants’
 9 and Does 1–30’s breaches of their fiduciary obligations, the Company has

10 sustained significant damages, as alleged herein. As a result of the

11 misconduct alleged herein, Defendants are liable to the Company.

12
                                   COUNT II
13               Aiding and Abetting Breach of Fiduciary Duty
14              Against All Individual Defendants and Does 1–30
15        185. Plaintiff incorporates by reference and re‐alleges each of the
16 preceding paragraphs as if fully set forth herein.

17        186. Each of the Individual Defendants aided and abetted the other
18 Individual Defendants in breaching their fiduciary duties owed to the

19 Company.

20        187. The Individual Defendants owed the Company certain fiduciary
21 duties as fully set out herein. By committing the acts alleged herein, the

22 Individual Defendants breached their fiduciary duties owed to the

23 Company.

24        188. Each of the Individual Defendants colluded in or aided and
25 abetted the other Individual Defendants’ breaches of fiduciary duties, and

26 actively and knowingly participated in the other Individual Defendants’

27 breaches of fiduciary duties. Each of the Individual Defendants knew about

28
                                          64
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.69 Page 69 of 79




 1 or recklessly disregarded the other Individual Defendants’ breaches of

 2 fiduciary duty, which were and are continuing, as set forth in particularity

 3 herein.

 4        189. The Company was injured as a direct and proximate result of
 5 the aforementioned acts.

 6                                  COUNT III
                                 Abuse of Control
 7
                               Against all Defendants
 8
          190. Plaintiff incorporates by reference and realleges each and every
 9
     allegation contained above, as though fully set forth herein.
10
          191. By virtue of their positions and financial holdings at Qualcomm,
11
     the Director Defendants exercised control over Qualcomm and its
12
     operations, and owed duties as controlling persons to Qualcomm not to use
13
     their positions of control for their own personal interests and contrary to
14
     Qualcomm’s interests.
15
          192. Defendants’ conduct alleged herein constitutes an abuse of their
16
     ability to control and influence the Company, for which they are legally
17
     responsible.
18
          193. As a result of Defendants’ abuse of control, the Company has
19
     sustained and will continue to sustain damages and injuries for which it has
20
     no adequate remedy at law.
21                                     COUNT IV
22                                 Unjust Enrichment
23
                    Against All Individual Defendants and Does 1–30

24
          194. Plaintiff incorporates by reference and realleges each and every

25
     allegation contained above as though fully set forth herein.

26
          195. By their wrongful acts and omissions, the Individual Defendants

27
     were unjustly enriched at the expense of, and to the detriment of, the

28
                                           65
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.70 Page 70 of 79




 1 Company.

 2         196. During the Relevant Period, the Individual Defendants either
 3 received annual stipends, bonuses, stock options, or similar compensation

 4 from the Company that was tied to the financial performance of the

 5 Company or received compensation that was unjust in light of the

 6 Individual Defendants’ bad faith conduct.

 7         197. Plaintiff, as shareholder and representative of the Company,
 8 seeks restitution from the Individual Defendants and seeks an order from

 9 this Court disgorging all profits, benefits, and other compensation,

10 including any performance‐based compensation, obtained by the Individual

11 Defendants due to their wrongful conduct and breach of their fiduciary

12 duties.

13         198. Plaintiff, on behalf of the Company, has no adequate remedy at
14 law.

15                                   COUNT V
         Violation of Section 14(a) of the Exchange Act and SEC Rule 14a‐9
16
                        Against All Individual Defendants
17
           199. Plaintiff incorporates by reference and re‐alleges each allegation
18
     contained above, as though fully set forth herein, except to the extent those
19
     allegations plead knowing or reckless conduct by Defendants. This claim is
20
     based solely on negligence, not on any allegation of reckless or knowing
21
     conduct by or on behalf of Defendants. Plaintiff specifically disclaims any
22
     allegations of, reliance upon any allegation of, or reference to any allegation
23
     of fraud, scienter, or recklessness with regard to this claim.
24
           200. SEC Rule 14a‐9 (17 C.F.R. § 240.14a‐9), promulgated under
25
     Section 14(a) of the Exchange Act, provides:
26
                 No solicitation subject to this regulation shall be made by
27         means of any proxy statement form of proxy, notice of meeting
           or other communication, written or oral, containing any
28
                                            66
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.71 Page 71 of 79




 1        statement which, at the time and in the light of the
          circumstances under which it is made, is false or misleading
 2        with respect to any material fact, or which omits to state any
          material fact necessary in order to make the statements therein
 3        not false or misleading or necessary to correct any statement in
          any earlier communication with respect to the solicitation of a
 4        proxy for the same meeting or subject matter which has become
          false or misleading.
 5

 6        201. Defendants negligently issued, caused to be issued, and

 7
     participated in the issuance of materially misleading written statements to

 8
     stockholders that were contained in the 2019 and 2020 Proxy Statements.

 9
     The Proxy Statements contained proposals to the Company’s stockholders

10
     urging them to reelect the members of the Board, to approve “say on pay”

11
     executive compensation proposals, and to rehire PWC as the Company’s

12
     auditor. The 2019 and 2020 Proxy Statements, however, misstated or failed

13
     to disclose the following information, among others:

14
                (a)   That deficiencies in the Company’s internal and

15
          disclosure controls were known to the Board when the Proxy

16
          Statements were filed;

17
                (b)   That the Company was not, through its diversity

18
          and inclusion programs, achieving results that were “measurable

19
          and produce actionable tasks” and was in fact discriminating

20
          against Black and minority individuals with respect to hiring,

21
          promotion, and pay;

22
                (c)   That the statement in the 2020 Proxy that “the

23
          Governance Committee will include, and instruct any search

24
          firm it engages to include, women and racially/ethnically

25
          diverse candidates in the pool from which the Governance

26
          Committee selects director nominees” was misleading because it

27
          suggested that the Company was actively seeking to achieve

28
                                         67
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.72 Page 72 of 79




 1        racial and ethnic diversity in its Board membership, while the
 2        undisclosed reality is that Qualcomm may have a policy of
 3        attempting to include racially and ethnically diverse candidates
 4        in its director nominee pool, but it either has no intention to
 5        actually nominate such persons to its Board or it engages in
 6        efforts to thwart the nomination of such persons and prefers
 7        non‐diverse applicants in the pool;
 8              (d)   That the Company does not have term limits due to
 9        a desire to retain the experience of the incumbent Director
10        Defendants, but instead to keep minorities off the Board;
11              (e)   That the Company’s refusal to disclose its median
12        salary and pay/employment data in an annual report is due to a
13        desire to conceal existing, known pay disparity at the Company
14        which adversely affects women and minorities;
15              (f)   That    the   Company’s   executive   compensation
16        decisions do not take into consideration in any way the
17        executives’ success or lack thereof in achieving the Company’s
18        diversity and inclusion goals; moreover, that the Company’s
19        stated policies with respect to diversity and anti‐discrimination
20        were not effective and were not being complied with;
21              (g)   That the Board’s Governance Committee did not
22        take racial and ethnic diversity into consideration when
23        nominating Board candidates, as opposed to including persons
24        in the pool of potential nominees, and instead simply sought to
25        create a false appearance of seeking diversity among potential
26        Board candidates;
27

28
                                         68
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.73 Page 73 of 79




 1              (h)   That   Defendants’        had     knowledge       that   the
 2        Company’s internal controls and systems were inadequate and
 3        ineffective to protect minorities against discrimination in hiring,
 4        promotion, and other critical terms of employment and equal
 5        access;
 6              (i)   That Defendants failed to maintain appropriate
 7        policies, internal controls, and procedures to ensure that the
 8        Company’s stated policies with respect to diversity and anti‐
 9        discrimination were being complied with;
10              (j)   That   the   Company’s          diversity   and   inclusion
11        programs were not achieving measurable and actionable results,
12        and needed substantial improvement; and
13              (k)   That, as a result, the Company was at substantial
14        risk of large monetary fines, penalties, and adverse judgments
15        from lawsuits due to the fact that the Company was not in
16        compliance with federal and state laws regarding hiring,
17        promotion, and pay practices.
18        202. By reasons of the conduct alleged herein, Defendants violated
19 Section 14(a) of the Exchange Act and SEC Rule 14a‐9. As a direct and

20 proximate result of Defendants’ wrongful conduct, the Company misled or

21 deceived its stockholders by making misleading statements that were an

22 essential link in stockholders heeding the Company’s recommendation to

23 reelect the current Board, vote in favor of executive compensation

24 proposals, and rehire PWC.

25        203. Plaintiff, on behalf of the Company, seeks injunctive and
26 equitable relief because the conduct of the Individual Defendants interfered

27 with Plaintiff’s voting rights and choices at the 2019 and 2020 annual

28
                                           69
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.74 Page 74 of 79




 1 meetings. Plaintiff does not seek any monetary damages for the proxy law

 2 violations.

 3        204. This action was timely commenced within three years of the
 4 date of the 2019 and 2020 Proxy Statements and within one year from the

 5 time Plaintiff discovered or reasonably could have discovered the facts on

 6 which this claim is based.

 7 X.     PRAYER FOR RELIEF
 8        WHEREFORE, Plaintiff, on behalf of the Company, requests
 9 judgment and relief as follows:

10        A.     Against all of the Defendants, jointly and severally, and in
11 favor of the Company for the amount of damages sustained by the

12 Company along with pre‐ and post‐judgment interest as allowed by law

13 resulting from Defendants’ breaches of fiduciary duty;

14        B.     Directing the Company to take all necessary actions to reform
15 and improve its corporate governance and internal procedures to comply

16 with applicable laws and to protect the Company and its shareholders

17 from a repeat of the damaging events described herein, including, but not

18 limited to, putting forward for shareholder vote, resolutions for

19 amendments to the Company’s By‐Laws or Articles of Incorporation and

20 taking such other action as may be necessary to place before shareholders

21 for a vote of the following Corporate Governance Policies:

22               (1)   a proposal to require at least three current Directors
23        to resign from the Board and setting forth a resolution to replace
24        such Directors with two Black persons and one other minority;
25               (2)   a proposal to replace Steve Mollenkopf as CEO with
26        a non‐executive director who is independent;
27

28
                                           70
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.75 Page 75 of 79




 1              (3)   all Director Defendants named in this suit should
 2        return all their 2020 compensation received from Qualcomm
 3        (including any stock grants), and donate the money to an
 4        acceptable charity or organization whose efforts include the
 5        advancement of blacks and minorities in corporate America;
 6              (4)   publication of an annual Diversity Report that
 7        contains    particularized    information    and    the    hiring,
 8        advancement, promotion, and pay equity of all minorities at
 9        Qualcomm;
10              (5)   creation of a $800 million fund to hire Black and
11        minority employees, promote them to more management
12        positions at the Company, establish and maintain a mentorship
13        program at Qualcomm for Black and minority people that is
14        committed to providing the skills and mentorship necessary to
15        succeed in corporate America;
16              (6)   requirement of annual training of Qualcomm’s
17        entire Board and all Section 16 executive officers, which training
18        should at a minimum focus on diversity, affirmative action, anti‐
19        discrimination and anti‐harassment, and other relevant topics.
20              (7)   immediately setting specific goals with respect to the
21        number of Blacks and minority employees to hire at the
22        Company over the next five years, and Qualcomm should adopt
23        a revised executive compensation program that makes 30% of
24        executives’ compensation tied to the achievement of the
25        diversity goals.
26              (8)   replacement of PWC as its auditor. Qualcomm is
27        one of PWC’s largest customers, and PWC has continuously
28
                                          71
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.76 Page 76 of 79




 1        served as Qualcomm’s auditor since the Company was founded
 2        in 1985, giving rise to a cozy and clubby relationship between
 3        PWC and Qualcomm which is not conducive to effective
 4        auditing. The Company’s compliance with its stated policies
 5        concerning the alleged commitment to diversity has been
 6        abysmal to the point of being basically non‐existent. The very
 7        purpose of an auditor is to assess the Company’s internal
 8        controls and determining if they are functioning effectively.
 9        Rather than doing so, PWC has wrongfully and consistently
10        given Qualcomm’s internal controls a clean bill of health and
11        has failed to point out the obvious — that the Company lacks an
12        effective system of internal controls to ensure that the Company
13        is not discriminating against minorities and is complying with
14        its stated goals and initiatives regarding the promotion of
15        diversity and the avoidance of discrimination and harassment.
16              (8)   a proposal to strengthen the Board’s supervision of
17        operations and develop and implement procedures for greater
18        non‐controlling shareholder input into the policies and
19        guidelines of the Board;
20              (9)   a proposal to strengthen Qualcomm’s oversight of
21        its procedures regarding the termination of employees,
22        executives, and Board members accused of discrimination;
23              (10) a proposal to strengthen internal controls concerning
24        discrimination;
25              (11) a proposal to eliminate the use of Non‐Disclosure
26        Agreements at the Company so that current and former
27        employees can report any and all instances of suspected
28
                                         72
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.77 Page 77 of 79




 1        discrimination without threat of legal action;
 2              (12) a proposal to eliminate the use of mandatory
 3        arbitration for employee disputes and claims of wrongful
 4        termination and discrimination;
 5              (13) a proposal requiring one vote for each share held,
 6        and eliminating the current use of a dual class structure
 7        affording more than one vote per share; and
 8              (14) a    provision     to   permit   the   non‐management
 9        shareholders of Qualcomm to nominate at least three candidates
10        for election to the Board;
11        C.    Extraordinary equitable and/or injunctive relief as permitted by
12 law, equity, and state statutory provisions sued hereunder, including

13 attaching, impounding, imposing a constructive trust on, or otherwise

14 restricting the proceeds of Defendants’ trading activities or their other

15 assets so as to assure that Plaintiff on behalf of Qualcomm has an effective

16 remedy;

17        D.    Awarding to Qualcomm restitution from Defendants, and each
18 of them, and ordering disgorgement of all profits, benefits, and other

19 compensation obtained by Defendants;

20        E.    Awarding punitive damages at the maximum amount
21 permitted by law;

22        F.    Awarding to Plaintiff the costs and disbursements of the action,
23 including reasonable attorneys’ fees, accountants’ fees, experts’ fees, costs,

24 and expenses; and

25        G.    Granting such other and further relief as the Court deems just
26 and proper.

27

28
                                             73
     SHAREHOLDER DERIVATIVE COMPLAINT
Case 3:20-cv-01355-LAB-MDD Document 1 Filed 07/17/20 PageID.78 Page 78 of 79




 1                          DEMAND FOR JURY TRIAL

 2        Plaintiff, on behalf of Qualcomm, hereby demands a trial by jury of all

 3 issues that are subject to adjudication by a trier of fact.

 4 Dated: July 17, 2020                         Respectfully submitted,
 5                                              BOTTINI & BOTTINI, INC.
                                                Francis A. Bottini, Jr. (SBN 175783)
 6                                              Albert Y. Chang (SBN 296065)
                                                Anne Beste (SBN 326881)
 7

 8                                                   s/ Francis A. Bottini, Jr.
                                                        Francis A. Bottini, Jr.
 9
                                                7817 Ivanhoe Avenue, Suite 102
10                                              La Jolla, California 92037
                                                Telephone: (858) 914‐2001
11                                              Facsimile: (858) 914‐2002
                                                Email: fbottini@bottinilaw.com
12                                                     achang@bottinilaw.com
                                                       abeste@bottinilaw.com
13

14                                              Counsel for Plaintiff Becky Kiger
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           74
     SHAREHOLDER DERIVATIVE COMPLAINT
   
           Case 3:20-cv-01355-LAB-MDD Document
                                        
                                                1 Filed 07/17/20 PageID.79 Page 79 of 79




                                                     VERIFICATIONȱ

                     I,ȱBeckyȱKiger,ȱverifyȱthatȱIȱamȱaȱshareholderȱofȱQualcommȱ

             Incorporated.ȱȱIȱhaveȱreviewedȱtheȱallegationsȱinȱthisȱVerifiedȱShareholderȱ

             DerivativeȱComplaint.ȱȱAsȱtoȱthoseȱallegationsȱofȱwhichȱIȱhaveȱpersonalȱ

             knowledge,ȱIȱbelieveȱthemȱtoȱbeȱtrue;ȱasȱtoȱthoseȱallegationsȱofȱwhichȱIȱlackȱ

             personalȱknowledge,ȱIȱrelyȱuponȱmyȱcounselȱandȱcounsel’sȱinvestigation,ȱ

             andȱbelieveȱthemȱtoȱbeȱtrue.ȱȱHavingȱreceivedȱaȱcopyȱofȱtheȱcomplaintȱandȱ

             reviewedȱitȱwithȱcounsel,ȱIȱauthorizeȱitsȱfiling.ȱȱȱ

                     Iȱdeclareȱunderȱpenaltyȱofȱperjuryȱthatȱtheȱforegoingȱisȱtrueȱandȱ

             correct.ȱȱExecutedȱonȱJulyȱ17, 2020.ȱ 

              ȱ                                            ȱ
                                                           ȱ
                                                          _____________
                                                           ȱ
              ȱ                                                       BeckyȱKigerȱ
